 Fill in this information to identify the case:

 Debtor name: RockYou, Inc.

 United States Bankruptcy for the District of: Southern New York
                                                                                                                                                            Check if this is an
 Case number: 19-10453                                                                                                                                      amended ling



O cial Form 206A/B
Schedule A/B: Assets — Real and Personal Property 12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which the debtor
holds rights and powers exercisable for the debtor's own bene t. Also include assets and properties which have no book value, such as fully depreciated assets or assets that
were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Of cial Form
206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor’s name and case number
(if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts from the attachment in
the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a xed asset schedule or depreciation schedule,
that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor’s interest, do not deduct the value of secured claims. See the
instructions to understand the terms used in this form.

    Part 1: Cash and cash equivalents



1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
        Yes. Fill in the information below.


   All cash or cash equivalents owned or controlled by the debtor                                                                        Current value of debtor’s interest


 2. Cash on hand

 2.1                                                                                                                                    $0.00



 3. Checking, savings, money market, or nancial brokerage accounts (Identify all)
 Name of institution (bank or brokerage rm)                         Type of account                       Last 4 digits of account
                                                                                                          #

 3.1      BANK OF AMERICA                                                   BINGO PRIZE                   9383                          $0.00
                                                                            FULFILLMENT

 3.2      COMERICA                                                          BUSINESS                      8100                          $0.00
                                                                            CHECKING HOM

 3.3      COMERICA                                                          CUSTOMER                      8130                          $0.00
                                                                            DEPOSITS

 3.4      COMERICA                                                          CHECKING                      8403                          $0.00

 3.5      COMERICA                                                          MONEY MARKET                  8411                          $0.00




                                                                                                                                        $
3.6     SILICON VALLEY BANK                                             FANBREAD                 0654   $0.00
                                                                        OPERATING

3.7     SQUARE 1 BANK (PACIFIC WESTERN                                                           5768   $0.00
        BANK)

3.8     SILICON VALLEY BANK                                             CHECKING                 3239   $0.00

3.9     SILICON VALLEY BANK                                             CHECKING                 7062   $0.00

3.10    SILICON VALLEY BANK                                             CHECKING                 8156   $0.00
                                                                        BENEFITS

3.11    BANGKOK BANK                                                    THAILAND                 3949   $0.00

3.12    BANGKOK BANK                                                    THAILAND                 8519   $0.00



4. Other cash equivalents (Identify all)
4.1                                                                                                     $0.00



5. Total of Part 1
Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                        $0.00


  Part 2: Deposits and prepayments



6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes. Fill in the information below.



                                                                                                        Current value of debtor’s interest
7. Deposits, including security deposits and utility deposits
Description, including name of holder of deposit


7.1      SF HARRISON, LLC FOR 642 HARRISON SECURITY DEPOSIT                                             $260,609.00


7.2      KILROY REALTY FOR 6TH FLOOR SECURITY DEPOSIT                                                   $1,217,915.20


7.3      ITC TELECOM TECHNOLOGY, LLC. FOR ITC TECH DEPOSIT                                              $5,000.00


7.4      ITC TELECOM TECHNOLOGY, LLC. FOR PHONE SYSTEM                                                  $2,147.50


7.5      DIGITAL REALTY TRUST, LP DBA DIGITAL FOR SERVER                                                $19,668.96
8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
Description, including name of holder of prepayment


8.1      SEE ATTACHED SCHEDULE AB 8 EXHIBIT                                                                                   $312,202.12



9. Total of Part 2
Add lines 7 through 8. Copy the total to line 81.
                                                                                                                               $1,817,542.78


  Part 3: Accounts receivable



10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes. Fill in the information below.



                                                                                                                               Current value of debtor’s interest
11. Accounts receivable

11a.    90 days old or        0.00                                       - 0.00                                    = ........  $0.00
        less:                  face amount                                doubtful or uncollectible accounts



11b.    Over 90 days old:     0.00                                       - 0.00                                    = ........  $0.00
                              face amount                                 doubtful or uncollectible accounts




12. Total of Part 3
Current value on lines 11a + 11b = line 12. Copy the total to line 82.
                                                                                                                               $0.00


  Part 4: Investments



13. Does the debtor own any investments?

       No. Go to Part 5.
       Yes. Fill in the information below.



                                                                                          Valuation method used for current    Current value of debtor’s interest
                                                                                          value
14. Mutual funds or publicly traded stocks not included in Part 1
Name of fund or stock:


14.1                                                                                                                          $0.00



15. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an
LLC, partnership, or joint venture
Name of entity:                                                       % of
                                                                      ownership:

15.1    FANBREAD, INC.                                                    100      %                                          UNKNOWN
15.2    GREE INTERNATIONAL, INC.                                        100   %                                          UNKNOWN


15.3    HANDS-ON MOBILE, INC.                                           100   %                                          UNKNOWN


15.4    DIGITAL CHOCOLATE IT AND GAMING                                 100   %                                          UNKNOWN
        SOLUTIONS PRIVATE LIMITED

15.5    MMJK, INC.                                                      100   %                                          UNKNOWN


15.6    SOLITARY GAME LLC                                               100   %                                          UNKNOWN


15.7    PLAYHAVEN LLC                                                   100   %                                          UNKNOWN


15.8    RY ACQUISITION II LLC                                           100   %                                          UNKNOWN


15.9    RY LT ACQUISITION CORP.                                         100   %                                          UNKNOWN


15.10   RY CM ACQUISITION CORP.                                         100   %                                          UNKNOWN



16. Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
Describe:


16.1                                                                                                                     $0.00



17. Total of Part 4
Add lines 14 through 16. Copy the total to line 83.
                                                                                                                         $0.00



  Part 5: Inventory, excluding agriculture assets



18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes. Fill in the information below.



  General description                                   Date of         Net book value of       Valuation method          Current value of debtor’s interest
                                                        the last        debtor's interest       used for current value
                                                        physical        (Where available)
                                                        inventory
19. Raw materials
                                                                        $                                                $0.00
20. Work in progress
                                                                         $                                                       $0.00


21. Finished goods, including goods held for resale
                                                                         $                                                       $0.00


22. Other inventory or supplies

                                                                         $                                                       $0.00


23. Total of Part 5
Add lines 19 through 22. Copy the total to line 84.
                                                                                                                                  $0.00


24. Is any of the property listed in Part 5 perishable?

      No
      Yes



25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was led?

       No
       Yes      Book value    $                                 Valuation method                                      Current value   $


26. Has any of the property listed in Part 5 been appraised by a professional within the last year?

      No
      Yes


  Part 6: Farming and shing-related assets (other than titled motor vehicles and land)



27. Does the debtor own or lease any farming and shing-related assets (other than titled motor vehicles and land)?

      No. Go to Part 7.
      Yes. Fill in the information below.



 General description                                                      Net book value of           Valuation method            Current value of debtor’s interest
                                                                          debtor's interest           used for current value
                                                                          (Where available)
28. Crops—either planted or harvested
                                                                         $                                                       $0.00


29. Farm animals Examples: Livestock, poultry, farm-raised sh
                                                                         $                                                       $0.00


30. Farm machinery and equipment (Other than titled motor vehicles)

                                                                         $                                                       $0.00
31. Farm and shing supplies, chemicals, and feed
                                                                          $                                                    $0.00


32. Other farming and shing-related property not already listed in Part 6
                                                                          $                                                    $0.00


33. Total of Part 6
Add lines 28 through 32. Copy the total to line 85.
                                                                                                                               $0.00


34. Is the debtor a member of an agricultural cooperative?

        No
        Yes. Is any of the debtor’s property stored at the cooperative?
                       No
                       Yes



35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was led?

       No
       Yes            Book $                                     Valuation                                              Current $
                      value                                       method                                                  value

36. Is a depreciation schedule available for any of the property listed in Part 6?

       No
       Yes



37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

       No
       Yes


  Part 7: O ce furniture, xtures, and equipment; and collectibles



38. Does the debtor own or lease any o ce furniture, xtures, equipment, or collectibles?

       No. Go to Part 8.
       Yes. Fill in the information below.



 General description                                                      Net book value of           Valuation method         Current value of debtor’s interest
                                                                          debtor's interest           used for current value
                                                                          (Where available)
39. O ce furniture
39.1                                                                      $                                                    $0.00



40. O ce xtures
40.1                                                                      $                                                    $0.00
41. O ce equipment, including all computer equipment and communication systems equipment and software
41.1                                                                            $                                                               $0.00



42. Collectibles Examples: Antiques and gurines; paintings, prints, or other artwork; books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card collections;
other collections, memorabilia, or collectibles

42.1                                                                            $                                                               $0.00



43. Total of Part 7
Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                                 $0.00


44. Is a depreciation schedule available for any of the property listed in Part 7?

       No
       Yes



45. Has any of the property listed in Part 7 been appraised by a professional within the last year?

       No
       Yes


  Part 8: Machinery, equipment, and vehicles



46. Does the debtor own or lease any machinery, equipment, or vehicles?

       No. Go to Part 9.
       Yes. Fill in the information below.



 General description                                                             Net book value of               Valuation method                Current value of debtor’s interest
 Include year, make, model, and identi cation numbers (i.e., VIN,                debtor's interest               used for current value
 HIN, or N-number)                                                               (Where available)
47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

47.1                                                                            $                                                               $0.00




48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors, oating homes, personal watercraft, and shing vessels
48.1                                                                            $                                                               $0.00




49. Aircraft and accessories

49.1                                                                            $                                                               $0.00




                                                                                $                                                               $
50. Other machinery, xtures, and equipment (excluding farm machinery and equipment)

 50.1                                                                     $                                                         $0.00


51. Total of Part 8.
Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                    $0.00


52. Is a depreciation schedule available for any of the property listed in Part 8?

       No
       Yes



53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

       No
       Yes

  Part 9: Real Property



54. Does the debtor own or lease any real property?

       No. Go to Part 10.
       Yes. Fill in the information below.



55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
 Description and location of property                      Nature and extent of         Net book value of             Valuation method         Current value of
 Include street address or other description such as       debtor’s interest in         debtor's interest             used for current value   debtor’s interest
 Assessor Parcel Number (APN), and type of                 property                     (Where available)
 property (for example, acreage, factory,
 warehouse, apartment or o ce building), if
 available.

55.1    303 2ND STREET, SAN                               LEASE /                      $ 0.00                         N/A                      $0.00
        FRANCISCO, CA 94107                               SUBLEASE

55.2    642 HARRISON ST, SAN                              LEASE /                      $ 0.00                         N/A                      $0.00
        FRANCISCO, CA 94107                               SUBLEASE



56. Total of Part 9.
Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                    $0.00


57. Is a depreciation schedule available for any of the property listed in Part 9?

       No
       Yes



58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

       No
       Yes
  Part 10: Intangibles and intellectual property



59. Does the debtor have any interests in intangibles or intellectual property?

       No. Go to Part 11.
       Yes. Fill in the information below.



 General description                                                     Net book value of            Valuation method               Current value of debtor’s interest
                                                                         debtor's interest            used for current value
                                                                         (Where available)
60. Patents, copyrights, trademarks, and trade secrets
60.1                                                                    $                                                            $0.00



61. Internet domain names and websites
61.1                                                                    $                                                            $0.00



62. Licenses, franchises, and royalties
62.1                                                                    $                                                            $0.00



63. Customer lists, mailing lists, or other compilations
63.1                                                                    $                                                            $0.00



64. Other intangibles, or intellectual property
64.1                                                                    $                                                            $0.00



65. Goodwill

65.1                                                                    $                                                            $0.00



66. Total of Part 10.
Add lines 60 through 65. Copy the total to line 89.
                                                                                                                                     $0.00


67. Do your lists or records include personally identi able information of customers (as de ned in 11 U.S.C. §§ 101(41A) and 107)?

       No
       Yes



68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?

       No
       Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?

       No
       Yes


  Part 11: All other assets



70. Does the debtor own any other assets that have not yet been reported on this form?
Include all interests in executory contracts and unexpired leases not previously reported on this form.

       No. Go to Part 12.
       Yes. Fill in the information below.



                                                                                                                                Current value of debtor’s interest
71. Notes receivable
Description (include name of obligor)
71.1                                                                          -                                      =        $0.00
                                             total face amount                        doubtful or uncollectible
                                                                                      amount




72. Tax refunds and unused net operating losses (NOLs)
Description (for example, federal, state, local)

72.1     FEDERAL AND STATE NOLS                                                                Tax year    VARIOUS             UNDETERMINED



73. Interests in insurance policies or annuities

73.1 CHUBB INSURANCE POLICY                                                                                                    UNKNOWN



74. Causes of action against third parties (whether or not a lawsuit has been led)

74.1                                                                                                                           $0.00
Nature of Claim

Amount requested                   $



75. Other contingent and unliquidated claims or causes of action of every nature, including counterclaims of the debtor and rights to set off claims
75.1                                                                                                                           $0.00
Nature of Claim

Amount requested                   $


76. Trusts, equitable or future interests in property
76.1                                                                                                                           $0.00



77. Other property of any kind not already listed Examples: Season tickets, country club membership
77.1                                                                                                                           $0.00
78. Total of Part 11.
Add lines 71 through 77. Copy the total to line 90.
                                                                                                       $0.00


79. Has any of the property listed in Part 11 been appraised by a professional within the last year?

      No
      Yes
   Part 12: Summary



 In Part 12 copy all of the totals from the earlier parts of the form.

Type of property                                                             Current value of        Current value of real
                                                                             personal property       property

 80. Cash, cash equivalents, and nancial assets. Copy line 5, Part 1.        $0.00



 81. Deposits and prepayments. Copy line 9, Part 2.                          $1,817,542.78


 82. Accounts receivable. Copy line 12, Part 3.                              $0.00


 83. Investments. Copy line 17, Part 4.                                      $0.00


 84. Inventory. Copy line 23, Part 5.                                        $0.00


 85. Farming and shing-related assets. Copy line 33, Part 6.                 $0.00


 86. O ce furniture, xtures, and equipment; and collectibles. Copy           $0.00
 line 43, Part 7.



 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.               $0.00


 88. Real property. Copy line 56, Part 9.                                                            $0.00
                                                                                                 

 89. Intangibles and intellectual property.. Copy line 66, Part 10.          $0.00


 90. All other assets. Copy line 78, Part 11.                                $0.00


 91. Total. Add lines 80 through 90 for each column                   91a.                                      91b.
                                                                             $1,817,542.78                             $0.00


 92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.
                                                                                                                               $1,817,542.78
                                                                            Schedule AB 8
                                         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent


                 Holder of Prepayment                                       Address                                                     Description           Amount
  8.1   AEROSPIKE                            2525 E CHARLESTON ROAD, SUITE 201. MOUNTAIN VIEW, CA 94043                      APPLICATION SUPPORT SYSTEM      $12,797.00
  8.2   AURA PROPERTY CO LTD.                ADDRESS UNAVAILABLE                                                                                              $3,692.12
  8.3   BHI COMMUNICATIONS INC.              11500 W OLYMPIC BOULEVARD 399, LOS ANGELES, CA 90064                            ENTERTAINMENT PR                $10,000.00
  8.4   BHI COMMUNICATIONS INC.              11500 W OLYMPIC BOULEVARD 399, LOS ANGELES, CA 90064                            ENTERTAINMENT PR                $10,000.00
  8.5   BHI COMMUNICATIONS INC.              11500 W OLYMPIC BOULEVARD 399, LOS ANGELES, CA 90064                            ENTERTAINMENT PR                $10,000.00
  8.6   BHI COMMUNICATIONS INC.              11500 W OLYMPIC BOULEVARD 399, LOS ANGELES, CA 90064                            ENTERTAINMENT PR                $10,000.00
  8.7   FIVE MEDIA MARKETING LTD             22 AIANTOS ST, NICOSTA, 1082, CYPRUS                                            COMPUTER PROGRAMMING SERVICE     $5,800.00
  8.8   FIVE MEDIA MARKETING LTD             22 AIANTOS ST, NICOSTA, 1082, CYPRUS                                            COMPUTER PROGRAMMING SERVICE     $3,150.00
  8.9   FIVE MEDIA MARKETING LTD             22 AIANTOS ST, NICOSTA, 1082, CYPRUS                                            COMPUTER PROGRAMMING SERVICE     $5,800.00
 8.10   FIVE MEDIA MARKETING LTD             22 AIANTOS ST, NICOSTA, 1082, CYPRUS                                            COMPUTER PROGRAMMING SERVICE     $5,800.00
 8.11   INTERACTIVE ADVERTISING BUREAU       116 EAST 27TH STREET 6H FLOOR, NEW YORK, NY 10016                               MARKETING CAMPAIGNS              $4,167.00
 8.12   INTERACTIVE ADVERTISING BUREAU       116 EAST 27TH STREET 6H FLOOR, NEW YORK, NY 10016                               MARKETING CAMPAIGNS             $17,850.00
 8.13   SAN FRANCISCO TAX COLLECTOR          1 DR CARLTON B GOODLETT PL # 140, SAN FRANCISCO, CA 94102                       TAXES                           $13,323.00
 8.14   SCIENTIA                             11180 SUNRISE VALLEY DR, #220, RESTON, VA 20191                                 SCHEDULING SOFTWARE              $3,000.00
 8.15   THOUSAND EYES                        ADDRESS UNAVAILABLE                                                             NETWORK INTELLIGENCE             $4,788.00
 8.16   WIBBITZ INC.                         ADDRESS UNAVAILABLE                                                             VIDEO PRODUCTION SOFTWARE       $11,550.00
 8.17   WOODRUFF D&O INSURANCE               PO BOX 790094, SAINT LOUIS, MO 63179                                            INSURANCE                       $36,638.00
 8.18   WOODRUFF E&O INSURANCE               PO BOX 790094, SAINT LOUIS, MO 63179                                            INSURANCE                        $8,865.00
 8.19   WOODRUFF SAWYER & CO                 PO BOX 45057, SAN FRANCISCO, CA 94145                                           INSURANCE                      $114,024.00
                                                                                                                             CUSTOMER SERVICE SOFTWARE AND
 8.20 ZENDESK INC.                           DEPT CH 19895, PALATINE, IL 60055                                               SUPPORT TICKET SYSTEM          $20,958.00
                                                                                                                                                    TOTAL: $312,202.12




RockYou, Inc.
 Fill in this information to identify the case:

 Debtor name: RockYou, Inc.

 United States Bankruptcy for the District of: Southern New York
                                                                                                                                                         Check if this is an
 Case number: 19-10453                                                                                                                                   amended ling



O cial Form 206D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible.

   Part 1: List Creditors Who Have Claims Secured by Property



 1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.



 2. List creditors who have secured claims.If a creditor has more than one secured claim, list the      Column A                           Column B
 creditor separately for each claim.
                                                                                                        Amount of Claim                    Value of collateral that
                                                                                                        Do not deduct the value of         supports this claim
                                                                                                        collateral.

   2.1                                                Describe debtor's property that is subject to    $3,572,309.00                      $ 1,817,542.78
            Creditor's name and mailing               the lien:
            address                                   ALL ASSETS
            CENTRE LANE                               Describe the lien
            PARTNERS MASTER                           SENIOR SECURED TERM LOAN
            CREDIT FUND II, L.P.,
            ATTN: LUKE GOSSELIN,                      Is the creditor an insider or related party?
            MANAGING DIRECTOR,                               No
            60 EAST 42ND STREET,                             Yes
            SUITE 1250, NEW YORK,
                                                      Is anyone else liable on this claim?
            NY 10165
                                                             No
           Date debt was incurred?
            12/21/2017                                       Yes Fill out Schedule H: Codebtors
                                                             (O cial Form 206H)
           Last 4 digits of account number            As of the petition ling date, the claim is:
            N/A                                       Check all that apply.

                                                            Contingent
           Do multiple creditors have an
           interest in the same property?                   Unliquidated
                  No
                                                            Disputed
                  Yes. Specify each creditor,
                  including this creditor, and its
                  relative priority.




 3. Total of the dollar amounts from Part 1, Column A, including the amounts from the                 $3,572,309.00
 Additional Page, if any.
 Fill in this information to identify the case:

 Debtor name: RockYou, Inc.

 United States Bankruptcy for the District of: Southern New York
                                                                                                                                                        Check if this is an
 Case number: 19-10453
                                                                                                                                                        amended ling


O cial Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and case
number (if known).

   Part 1: Income



 1. Gross revenue from business

      None
   Identify the beginning and ending dates of the debtor’s scal year, which may           Sources of revenue                                        Gross revenue
   be a calendar year                                                                     Check all that apply                                      (before deductions
                                                                                                                                                    and exclusions)


  From the beginning of           From    1/1/2019          to     Filing date
                                                                                             Operating a business
                                                                                                                                                  $ 1,500,663
  the scal year to ling
  date:
                                                                                             Other




  For prior year:                 From    1/1/2018          to      12/31/2018               Operating a business
                                                                                                                                                  $ 58,225,932

                                                                                             Other




  For the year before that:       From    1/1/2017          to      12/31/2017               Operating a business
                                                                                                                                                  $ 98,160,278

                                                                                             Other




 2. Non-business revenue
 Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and royalties. List
 each source and the gross revenue for each separately. Do not include revenue listed in line 1.

      None
                                                                                          Description of sources of revenue                         Gross revenue from
                                                                                                                                                    each source
                                                                                                                                                    (before deductions
                                                                                                                                                    and exclusions)
  Part 2: List Certain Transfers Made Before Filing for Bankruptcy



3. Certain payments or transfers to creditors within 90 days before ling this case
List payments or transfers - including expense reimbursements - to any creditor, other than regular employee compensation, within 90 days before ling this case
unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with
respect to cases led on or after the date of adjustment.)

    None
 Creditor’s name and address                                              Dates          Total amount or value        Reasons for payment or transfer
                                                                                                                      Check all that apply

3.1     Creditor’s name and address                                       VARIOUS       $                                 Secured debt
        SEE ATTACHED SOFA 3 EXHIBIT                                                                                       Unsecured loan repayments

                                                                                                                          Suppliers or vendors

                                                                                                                          Services

                                                                                                                          Other




4. Payments or other transfers of property made within 1 year before ling this case that bene ted any insider
List payments or transfers, including expense reimbursements, made within 1 year before ling this case on debts owed to an insider or guaranteed or cosigned by an
insider unless the aggregate value of all property transferred to or for the bene t of the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every
3 years after that with respect to cases led on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include o cers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives; a liates of the debtor and insiders of such
a liates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

    None
 Insider’s name and address                                               Dates          Total amount or value        Reasons for payment or transfer

4.1     Insider’s name and address                                        VARIOUS       $                                 Secured debt
        SEE ATTACHED SOFA 4 EXHIBIT                                                                                       Unsecured loan repayments
        Relationship to debtor                                                                                            Suppliers or vendors

                                                                                                                          Services

                                                                                                                          Other




5. Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a creditor within 1 year before ling this case, including property repossessed by a creditor, sold at a foreclosure
sale, transferred by a deed in lieu of foreclosure, or returned to the seller.
Do not include property listed in line 6.

    None
 Creditor’s name and address                                              Description of the property                                Date           Value of property

5.1     Creditor’s name and address                                       PAYMENT ASSIGNMENT OF GAME SALE                            1/31/2019     $ 8,167,901.00
                                                                          PROCEEDS
          CENTRE LANE PARTNERS MASTER
          CREDIT FUND II, L.P.
          ATTN: LUKE GOSSELIN
          NEW YORK , NY 10165
          646-843-0715
5.2     Creditor’s name and address                                                                                                 1/31/2019
                                                                      ALL OF THE LOAN PARTIES' RIGHT, TITLE AND
                                                                      INTEREST IN AND TO ALL OF THE ASSETS OF THE
                                                                                                                                                    11,072,816.00
          CENTRE LANE PARTNERS MASTER                                 LOAN PARTIES OTHER THAN THE EXCLUDED                                        $ in the aggregate
          CREDIT FUND II, LP                                          ASSETS (THE ASSETS BEING SOLD, ASSIGNED,
          60 EAST 42ND ST, STE 1250                                   TRANSFERRED AND DELIVERED INCLUDE, BUT ARE
          NEW YORK, NY 10165                                          NOT LIMITED TO, THOSE ASSETS SET FORTH ON
                                                                      SCHEDULE 2.1 TO THE FORECLOSURE
          ATTN: LUKE GOSSELIN                                         AGREEMENT)
          646-843-0715


6. Setoffs
List any creditor, including a bank or nancial institution, that within 90 days before ling this case set off or otherwise took anything from an account of the debtor
without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.

    None
 Creditor’s name and address                                              Description of the action creditor took                    Date          Amount
                                                                                                                                     action
                                                                                                                                     was
                                                                                                                                     taken



  Part 3: Legal Actions or Assignments



7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any capacity—
within 1 year before ling this case.

    None
 Case title                                  Nature of case                              Court or agency’s name and address                        Status of case

7.1     Name                                                                             Name
                                                                                                                                                       Pending
        SEE ATTACHED SOFA
        7 EXHIBIT                                                                        Street
                                                                                                                                                       On appeal

        Case number                                                                                                                                    Concluded

                                                                                         City                             State     Zip




8. Assignments and receivership
List any property in the hands of an assignee for the bene t of creditors during the 120 days before ling this case and any property in the hands of a receiver,
custodian, or other court-appointed o cer within 1 year before ling this case.

    None
 Custodian’s name and address                              Description of the property                                Value



  Part 4: Certain Gifts and Charitable Contributions



9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before ling this case unless the aggregate value of the gifts to that recipient
is less than $1,000

    None
 Recipient’s name and address                              Description of the gifts or contributions                  Dates given                  Value
  Part 5: Losses



10. All losses from re, theft, or other casualty within 1 year before ling this case

    None
 Description of the property lost and how the loss         Amount of payments received for the loss                  Date of loss                 Value of property lost
 occurred                                                  If you have received payments to cover the loss, for
                                                           example, from insurance, government
                                                           compensation, or tort liability, list the total
                                                           received.
                                                           List unpaid claims on O cial Form 106A/B
                                                           (Schedule A/B: Assets – Real and Personal
                                                           Property).



  Part 6: Certain Payments or Transfers



11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the ling of this case to
another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or ling a bankruptcy case.

    None
 Who was paid or who received the transfer?                If not money, describe any property transferred           Dates                        Total amount or value

11.1    Name and Address                                                                                            VARIOUS                     $
        SEE ATTACHED SOFA EXHIBIT
        11
        Email or website address


        Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a bene ciary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the ling of this case to a self-settled
trust or similar device.
Do not include transfers already listed on this statement.

    None
 Name of trust or device                                   Describe any property transferred                         Dates transfers were         Total amount or value
                                                                                                                     made



13. Transfers not already listed on this statement
List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within 2 years before
the ling of this case to another person, other than property transferred in the ordinary course of business or nancial affairs. Include both outright transfers and
transfers made as security. Do not include gifts or transfers previously listed on this statement.

    None
Who received transfer?                                   Description of property transferred or payments           Date transfer was            Total amount or value
                                                         received or debts paid in exchange                        made

                                                          PURSUANT TO AN ASSET PURCHASE
 13.1    Name and Address
                                                          AGREEMENT (THE "GAMING APA"), DATES AS
                                                                                                                     12/23/2018                  $ 10,365,373.00
         POPREACH INCORPORATED                            OF DECEMBER 23, 2018, BETWEEN ROCKYOU,
         1243 ISLINGTON AVE, STE 402                      INC. ("ROCKYOU") AND POPREACH
                                                          INCORPORATED ("POPREACH"), ROCKYOU SOLD
         TORONTO, ON M8X 1Y9
                                                          TO POPREACH CERTAIN ASSETS RELATING TO
         CANADA                                           ROCKYOU'S PORTFOLIO OF GAMES FOR THE
          Relationship to debtor                          FACEBOOK, WEB IOS, ANDROID, AND AMAZON
                                                          PLATFORMS (THE "GAMING ASSETS").
                                                                                                                                                $
  Part 7: Previous Locations



14. Previous addresses
List all previous addresses used by the debtor within 3 years before ling this case and the dates the addresses were used.

    Does not apply
 Address                                                                                               Dates of occupancy

14.1    Street                                                                                        From    10/20/14                   to   5/27/15
         303 SECOND STREET, SECOND FLOOR

         City                                                State          Zip
          SAN FRANCISCO                                      CA              94107-1366



14.2    Street                                                                                        From    5/28/2015                  to   11/3/2016
         303 SECOND STREET, SIXTH FLOOR

         City                                                State          Zip
          SAN FRANCISCO                                      CA              94107-1366



14.3    Street                                                                                        From    12/9/2016                  to   9/1/2018
         642 HARRISON STREET

         City                                                State          Zip
          SAN FRANCISCO                                      CA              94107




  Part 8: Health Care Bankruptcies



15. Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:

    diagnosing or treating injury, deformity, or disease, or
    providing any surgical, psychiatric, drug treatment, or obstetric care?
    No. Go to part 9.
    Yes. Fill in the information below.
 Facility name and address                                                 Nature of the business operation, including type of services the   If debtor provides
                                                                           debtor provides                                                    meals and housing,
                                                                                                                                              number of patients in
                                                                                                                                              debtor's care
  Part 9: Personally Identi able Information



16. Does the debtor collect and retain personally identi able information of customers?

     No.
  Yes. State the nature of the information collected and retained.
CUSTOMER EMAIL ADDRESSES
            Does the debtor have a privacy policy about that information?

                No
                Yes


17. Within 6 years before ling this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or pro t-sharing plan
made available by the debtor as an employee bene t?

     No. Go to Part 10.
     Yes. Does the debtor serve as plan administrator?
                No. Go to Part 10.
                Yes. Fill in below:
            Name of plan                                                                     Employer identi cation number of the plan



            Has the plan been terminated?

                 No
                 Yes


  Part 10: Certain Financial Accounts, Safe Deposit Boxes, and Storage Units



18. Closed nancial accounts
Within 1 year before ling this case, were any nancial accounts or instruments held in the debtor’s name, or for the debtor’s bene t, closed, sold, moved, or
transferred?
Include checking, savings, money market, or other nancial accounts; certi cates of deposit; and shares in banks, credit unions, brokerage houses, cooperatives,
associations, and other nancial institutions.

    None
 Financial institution name and address                                  Last 4         Type of account              Date account was             Last balance before
                                                                         digits of                                   closed, sold, moved,         closing or transfer
                                                                         account                                     or transferred
                                                                         number



19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before ling this case.

    None
 Depository institution name and address                   Names of anyone with access to it           Description of the contents                Does debtor still have
                                                                                                                                                  it?
20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before ling this case. Do not include facilities that are in a part of a building in which the debtor
does business.

    None
 Facility name and address                                        Names of anyone with access to it                Description of the contents                       Does debtor still have
                                                                                                                                                                     it?

20.1    Name                                                    THEODORE BANGURA                                   MISC. OFFICE FURNITURE                                    No
         PUBLIC STORAGE                                         Address                                                                                                      Yes
                                                                1111 BROADWAY, FL 3
        Street
                                                                OAKLAND, CA 94607
         611 2ND STREET

         City                       State      Zip
          SAN FRANCISCO              CA         94197



20.2    Name                                                    THEODORE BANGURA                                   MISC. OFFICE FURNITURE                                    No
         CORODATA                                               Address                                                                                                      Yes
                                                                1111 BROADWAY, FL 3
        Street
                                                                OAKLAND, CA 94607
         740 NATIONAL CT.

         City                       State      Zip
          RICHMOND                   CA         94804




  Part 11: Property the Debtor Holds or Controls that the Debtor Does Not Own



21. Property held for another
List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list leased or
rented property

    None
 Owner’s name and address                                         Location of the property                         Description of the property                       Value



  Part 12: Details About Environmental Information



For the purpose of Part 12, the following de nitions apply:
         Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium affected (air, land,
         water, or any other medium).


         Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned, operated, or utilized.


         Hazardous material means anything that an environmental law de nes as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly harmful substance.


Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders

    No.
    Yes. Provide details below.

 Case title                                      Court or agency name and address                                  Nature of the case                                Status of case
23. Has any governmental unit otherwise noti ed the debtor that the debtor may be liable or potentially liable under or in violation of an environmental law?

    No
    Yes. Provide details below.
 Site name and address                      Governmental unit name and address                       Environmental law, if known                Date of notice



24. Has the debtor noti ed any governmental unit of any release of hazardous material?

    No
    Yes. Provide details below.
 Site name and address                      Governmental unit name and address                       Environmental law, if known                Date of notice



  Part 13: Details About the Debtor's Business or Connections to Any Business



25. Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before ling this case. Include this information
even if already listed in the Schedules.

    None

 Business name and address                                Describe the nature of the business                      Employer Identi cation number
                                                                                                                   Do not include Social Security number or ITIN.

25.1    Name and Address                                 SUBSIDIARY                                               EIN   XX-XXXXXXX
        MMJK, INC.                                                                                                Dates business existed
                                                                                                                  From    5/15/2015            to     PRESENT



25.2    Name and Address                                 SUBSIDIARY                                               EIN   XX-XXXXXXX
        FANBREAD, INC.                                                                                            Dates business existed
                                                                                                                  From    8/18/2016            to     PRESENT



25.3    Name and Address                                 SUBSIDIARY                                               EIN   UNKNOWN
        DIGITAL CHOCOLATE IT AND                                                                                  Dates business existed
        GAMING SOLUTIONS PRIVATE                                                                                  From    4/8/2014             to     PRESENT
        LIMITED

25.4    Name and Address                                 SUBSIDIARY                                               EIN   UNKNOWN
        ROCKYOU (THAILAND) CO.,                                                                                   Dates business existed
        LTD.                                                                                                      From    1/13/2015            to     PRESENT



25.5    Name and Address                                 SUBSIDIARY                                               EIN   XX-XXXXXXX
        GREE INTERNATIONAL, INC.                                                                                  Dates business existed
                                                                                                                  From    8/15/2016            to     PRESENT



25.6    Name and Address                                 SUBSIDIARY                                               EIN   XX-XXXXXXX
        PLAYHAVEN, LLC                                                                                            Dates business existed
                                                                                                                  From    4/22/2015            to     PRESENT
25.7    Name and Address                                NON-OPERATING ACQUISITION                               EIN   XX-XXXXXXX / XX-XXXXXXX
        RY LT ACQUISITION CORP.                         VEHICLE                                                 Dates business existed
                                                                                                                From   4/17/2018            to     PRESENT



25.8    Name and Address                                SUBSIDIARY                                              EIN   XX-XXXXXXX
        HANDS-ON MOBILE, INC.                                                                                   Dates business existed
                                                                                                                From   8/31/2012            to     PRESENT



25.9    Name and Address                                SUBSIDIARY                                              EIN   UNKNOWN
        ROCKYOU INDIA PRIVATE LTD                                                                               Dates business existed
                                                                                                                From   UNKNOWN              to     PRESENT



25.10                                                   SUBSIDIARY                                              EIN   UNKNOWN
        Name and Address                                                                                        Dates business existed
                                                                                                                From                        to
        RY CM ACQUISITION CORP.                                                                                        5/29/2018                   PRESENT



25.11                                                   SUBSIDIARY                                              EIN   UNKNOWN
        Name and Address                                                                                        Dates business existed
                                                                                                                From                        to
        RY ACQUISITION II, LLC                                                                                         11/23/2010                  PRESENT



25.12                                                   SUBSIDIARY                                              EIN   UNKNOWN
        Name and Address                                                                                        Dates business existed
                                                                                                                From                        to
        SOLITARY GAME LLC                                                                                              5/21/2015                   PRESENT




26. Books, records, and nancial statements
26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before ling this case.

    None
 Name and address                                                                                                Dates of service

26a.1   Name and Address                                                                                        From                        to
        THEODORE BANGURA 1111 BROADWAY, FL 3 OAKLAND, CA 94607                                                  8/20/2014                   PRESENT

26a.2   Name and Address                                                                                        From                        to
        KAREN BENSON 1111 BROADWAY, FL 3 OAKLAND, CA 94607                                                      11/16/2015                  PRESENT


26b. List all rms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a nancial statement within 2 years before
 ling this case.

    None
 Name and address                                                                                                Dates of service

26b.1   Name and Address                                                                                        From   2012                 to     PRESENT
        ARMANINOLLP 12657 ALCOSTA BLVD., SUITE 500 SAN RAMON, CA
        94583
26c. List all rms or individuals who were in possession of the debtor’s books of account and records when this case is led.

    None
 Name and address                                                                                                   If any books of account and records are
                                                                                                                    unavailable, explain why

26c.1   Name and Address                                                                                           N/A
        THEODORE BANGURA 1111 BROADWAY, FL 3 OAKLAND, CA 94607


26c.2   Name and Address                                                                                           N/A
        KAREN BENSON 1111 BROADWAY, FL 3 OAKLAND, CA 94607



26d. List all nancial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a nancial statement within 2 years
before ling this case.

    None
 Name and address

26d.1   CENTRE LANE PARTNERS 60 EAST 42ND STREET, STE 1250 NEW YORK,
        NY 10165

26d.2   FAST PAY PARTNERS, LLC 8201 BEVERLY BLVD, STE 600 LOS ANGELES,
        CA 90048


27. Inventories
Have any inventories of the debtor’s property been taken within 2 years before ling this case?

    No
    Yes. Give the details about the two most recent inventories.
 Name of the person who supervised the taking of the inventory                         Date of inventory            The dollar amount and basis (cost, market, or
                                                                                                                    other basis) of each inventory



28. List the debtor’s o cers, directors, managing members, general partners, members in control, controlling shareholders, or other people in control of the debtor
at the time of the ling of this case.
 Name and Address                                                                      Position and nature of any interest        % of interest, if any

28.1 CHRISTOPHER CREGER 450 LEXINGTON AVE, 4TH                                        CEO                                         0.00%
     FLOOR NEW YORK, NY 10017

28.2 OCEAN RIDGE CAPITAL ADVISORS C/O BRADLEY                                         DIRECTOR                                    0.00%
     SCHER 56 HARRISON ST., SUITE 203A NEW
     ROCHELL, NY 10801


29. Within 1 year before the ling of this case, did the debtor have o cers, directors, managing members, general partners, members in control of the debtor, or
shareholders in control of the debtor who no longer hold these positions?

    No
    Yes. Identify below.
 Name and Address                                                                      Position and nature of any interest        Period during which position or
                                                                                                                                  interest was held

29.1    Name and Address                                                              FORMER CHIEF EXECUTIVE                     From                     to
        LISA MARINO 1111 BROADWAY, FL 3 OAKLAND, CA                                   OFFICER                                    8/20/2014                1/3/2019
        94607
29.2     Name and Address                                                              FORMER GENERAL                             From                  to
         MARK WOODS 1111 BROADWAY, FL 3 OAKLAND,                                       COUNSEL AND SECRETARY                      6/8/18                12/3/2018
         CA 94607

29.3     Name and Address                                                              FORMER CEO                                 From                  to
         MIKE CARUSO 233 BROADWAY, 13TH FL NEW                                                                                    1/3/19                2/4/19
         YORK, NY 10279

29.4     Name and Address                                                              FORMER CFO                                 From                  to
         MIKE CARUSO 233 BROADWAY, 13TH FL NEW                                                                                    10/1/18               1/3/19
         YORK, NY 10279


30. Payments, distributions, or withdrawals credited or given to insiders
Within 1 year before ling this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans, credits on
loans, stock redemptions, and options exercised?

       No
       Yes. Identify below.
 Name and address of recipient                                           Amount of money or description and          Dates                        Reason for providing
                                                                         value of property                                                        the value

30.1     Name and Address                                               $
         PLEASE SEE SOFA 4 EXHIBIT



 Relationship To Debtor




31.Within 6 years before ling this case, has the debtor been a member of any consolidated group for tax purposes?

       No
       Yes. Identify below.
 Name of the parent corporation                                                                                      Employer Identi cation number of the parent
                                                                                                                     corporation

31.1        ROCKYOU, INC.                                                                                           EIN       XX-XXXXXXX




32.Within 6 years before ling this case, has the debtor as an employer been responsible for contributing to a pension fund?

       No
       Yes. Identify below.
 Name of the pension fund                                                                                            Employer Identi cation number of the pension
                                                                                                                     fund
                                                                                                 SOFA 3
                                                               Certain payments or transfers to creditors within 90 days before filing this case

                                                                                                                                                                                                  Total Amount of
                           Creditor's Name                                                  Address                                                 Reason for Payment or Tranfer      Date            Value
   3.1   495 COMMUNICATIONS, LLC                  175 VARICK ST, 6TH FLOOR, NEW YORK, NY 10014                                                     TRADE AP                           11/9/2018          $9,204.04
   3.2   495 COMMUNICATIONS, LLC                  175 VARICK ST, 6TH FLOOR, NEW YORK, NY 10014                                                     TRADE AP                          11/19/2018          $9,204.04
   3.3   495 COMMUNICATIONS, LLC                  175 VARICK ST, 6TH FLOOR, NEW YORK, NY 10014                                                     TRADE AP                           12/3/2018         $36,816.17
   3.4   495 COMMUNICATIONS, LLC                  175 VARICK ST, 6TH FLOOR, NEW YORK, NY 10014                                                     TRADE AP                          12/28/2018         $36,816.16
   3.5   495 COMMUNICATIONS, LLC                  175 VARICK ST, 6TH FLOOR, NEW YORK, NY 10014                                                     TRADE AP                           1/14/2019         $31,670.96
                                                                                                                                                                                    SUBTOTAL          $123,711.37
   3.6   AARON ROCKERS A.K.A ROCKERS ON MY MIND   418 PROSPECT AVENUE, 1R, BROOKLYN, NY 11215                                                      TRADE AP                           11/8/2018          $3,200.00
   3.7   AARON ROCKERS A.K.A ROCKERS ON MY MIND   418 PROSPECT AVENUE, 1R, BROOKLYN, NY 11215                                                      TRADE AP                           12/7/2018          $2,650.00
   3.8   AARON ROCKERS A.K.A ROCKERS ON MY MIND   418 PROSPECT AVENUE, 1R, BROOKLYN, NY 11215                                                      TRADE AP                           1/16/2019          $1,100.00
                                                                                                                                                                                    SUBTOTAL             $6,950.00
   3.9 AKAMAI TECHNOLOGIES                        GENERAL POST OFFICE, P.O. BOX 26590, NEW YORK, NY 10087-6590                                     TRADE AP                           11/9/2018         $18,345.81
  3.10 AKAMAI TECHNOLOGIES                        GENERAL POST OFFICE, P.O. BOX 26590, NEW YORK, NY 10087-6590                                     TRADE AP                          11/23/2018         $18,345.81
  3.11 AKAMAI TECHNOLOGIES                        GENERAL POST OFFICE, P.O. BOX 26590, NEW YORK, NY 10087-6590                                     TRADE AP                           12/7/2018         $18,345.81
                                                                                                                                                                                    SUBTOTAL            $55,037.43
  3.12 ALFONSO DURO                               9894 SW 1225 TERR, MIAMI, FL 33176                                                               TRADE AP                           11/8/2018          $3,000.00
  3.13 ALFONSO DURO                               9894 SW 1225 TERR, MIAMI, FL 33176                                                               TRADE AP                           12/9/2018          $2,950.00
  3.14 ALFONSO DURO                               9894 SW 1225 TERR, MIAMI, FL 33176                                                               TRADE AP                           1/14/2019          $2,825.00
                                                                                                                                                                                    SUBTOTAL             $8,775.00
  3.15   ALICIA CIVITA (DBA LIFE A LA LATINA)     3165 SAINT JAMES DR., BOCA RATON, FL 33434                                                       TRADE AP                           11/8/2018          $5,320.00
  3.16   ALICIA CIVITA (DBA LIFE A LA LATINA)     3165 SAINT JAMES DR., BOCA RATON, FL 33434                                                       TRADE AP                           12/9/2018          $4,220.00
  3.17   ALICIA CIVITA (DBA LIFE A LA LATINA)     3165 SAINT JAMES DR., BOCA RATON, FL 33434                                                       TRADE AP                           12/9/2018          $1,200.00
  3.18   ALICIA CIVITA (DBA LIFE A LA LATINA)     3165 SAINT JAMES DR., BOCA RATON, FL 33434                                                       TRADE AP                           1/14/2019          $3,420.00
                                                                                                                                                                                    SUBTOTAL            $14,160.00
  3.19 ALLIED INTEGRATED MARKETING                233 BROADWAY 13TH FLOOR, NEW YORK, NY 10279                                                      TRADE AP                           12/3/2018         $29,918.65
  3.20 ALLIED INTEGRATED MARKETING                233 BROADWAY 13TH FLOOR, NEW YORK, NY 10279                                                      TRADE AP                           1/11/2019         $29,373.53
                                                                                                                                                                                    SUBTOTAL            $59,292.18
  3.21 AMAZON WEB SERVICES LLC                    PO BOX 84023, SEATTLE, WA 98124-8423                                                             TRADE AP                          11/16/2018       $132,048.55
  3.22 AMAZON WEB SERVICES LLC                    PO BOX 84023, SEATTLE, WA 98124-8423                                                             TRADE AP                          11/30/2018       $132,048.55
                                                                                                                                                                                    SUBTOTAL          $264,097.10
  3.23   AMERICAN EXPRESS                         AMERICAN EXPRESS TRS TMS DEPOSITORY, ONE CHASE PLAZA, NEW YORK, NY 10081                         TRADE AP                          11/15/2018       $107,000.00
  3.24   AMERICAN EXPRESS                         AMERICAN EXPRESS TRS TMS DEPOSITORY, ONE CHASE PLAZA, NEW YORK, NY 10081                         TRADE AP                           12/7/2018         $50,000.00
  3.25   AMERICAN EXPRESS                         AMERICAN EXPRESS TRS TMS DEPOSITORY, ONE CHASE PLAZA, NEW YORK, NY 10081                         TRADE AP                          12/18/2018         $57,000.00
  3.26   AMERICAN EXPRESS                         AMERICAN EXPRESS TRS TMS DEPOSITORY, ONE CHASE PLAZA, NEW YORK, NY 10081                         TRADE AP                           1/14/2019         $25,000.00
                                                                                                                                                                                    SUBTOTAL          $239,000.00
  3.27 ANGELA ANDALORO                            ADDRESS UNAVAILABLE                                                                              TRADE AP                           11/8/2018          $2,438.95
  3.28 ANGELA ANDALORO                            ADDRESS UNAVAILABLE                                                                              TRADE AP                           12/9/2018          $2,030.51
  3.29 ANGELA ANDALORO                            ADDRESS UNAVAILABLE                                                                              TRADE AP                           1/14/2019          $2,710.00
                                                                                                                                                                                    SUBTOTAL             $7,179.46
  3.30 ARMANINO LLP                               P.O. BOX 398285, SAN FRANCISCO, CA 94139-8285                                                    TRADE AP                           11/9/2018          $8,895.00
                                                                                                                                                                                    SUBTOTAL             $8,895.00
  3.31 ASTERIO SOFTWARE                           30 N GOULD STREET SUITE 5715, SHERIDAN, WY 82801                                                 TRADE AP                           11/9/2018         $11,736.67
  3.32 ASTERIO SOFTWARE                           30 N GOULD STREET SUITE 5715, SHERIDAN, WY 82801                                                 TRADE AP                          12/14/2018          $5,868.33
  3.33 ASTERIO SOFTWARE                           30 N GOULD STREET SUITE 5715, SHERIDAN, WY 82801                                                 TRADE AP                          12/21/2018          $4,690.00
                                                                                                                                                                                    SUBTOTAL            $22,295.00
  3.34 BLAKE NEWBY                                2064 5TH AVE., APT. 1A, NEW YORK, NY 10035                                                       TRADE AP                           11/8/2018          $3,450.00
  3.35 BLAKE NEWBY                                2064 5TH AVE., APT. 1A, NEW YORK, NY 10035                                                       TRADE AP                           12/9/2018          $3,300.00
  3.36 BLAKE NEWBY                                2064 5TH AVE., APT. 1A, NEW YORK, NY 10035                                                       TRADE AP                           1/14/2019          $3,800.00
                                                                                                                                                                                    SUBTOTAL            $10,550.00
  3.37 BLUTONIC, INC                              5757 WILSHIRE BL, STE 601, LOS ANGELES, CA 90036                                                 TRADE AP                          11/19/2018         $22,983.42
  3.38 BLUTONIC, INC                              5757 WILSHIRE BL, STE 601, LOS ANGELES, CA 90036                                                 TRADE AP                           12/3/2018         $23,057.95
  3.39 BLUTONIC, INC                              5757 WILSHIRE BL, STE 601, LOS ANGELES, CA 90036                                                 TRADE AP                           1/14/2019          $9,149.05
                                                                                                                                                                                    SUBTOTAL            $55,190.42
  3.40   CATERS NEWS AGENCY USA INC.              291 BROADWAY SUITE 1006, NEW YORK, NY 10007                                                      TRADE AP                           11/9/2018          $5,035.93
  3.41   CATERS NEWS AGENCY USA INC.              291 BROADWAY SUITE 1006, NEW YORK, NY 10007                                                      TRADE AP                          12/14/2018          $1,491.68
  3.42   CATERS NEWS AGENCY USA INC.              291 BROADWAY SUITE 1006, NEW YORK, NY 10007                                                      TRADE AP                          12/14/2018           $500.00
  3.43   CATERS NEWS AGENCY USA INC.              291 BROADWAY SUITE 1006, NEW YORK, NY 10007                                                      TRADE AP                          12/14/2018           $220.00
  3.44   CATERS NEWS AGENCY USA INC.              291 BROADWAY SUITE 1006, NEW YORK, NY 10007                                                      TRADE AP                           1/16/2019           $731.93
                                                                                                                                                                                    SUBTOTAL             $7,979.54
  3.45 CBS INTERACTIVE                            235 SECOND STREET,, SAN FRANCISCO, CA 94105                                                      TRADE AP                           11/9/2018         $15,256.43
  3.46 CBS INTERACTIVE                            235 SECOND STREET,, SAN FRANCISCO, CA 94105                                                      TRADE AP                          12/14/2018          $8,841.01
  3.47 CBS INTERACTIVE                            235 SECOND STREET,, SAN FRANCISCO, CA 94105                                                      TRADE AP                           1/16/2019          $2,201.14
                                                                                                                                                                                    SUBTOTAL            $26,298.58
  3.48 CBS LOCAL DIGITAL MEDIA                    1700 BROADWAY, 11TH FLOOR, NEW YORK, NY 10019                                                    TRADE AP                           11/9/2018          $7,986.78
  3.49 CBS LOCAL DIGITAL MEDIA                    1700 BROADWAY, 11TH FLOOR, NEW YORK, NY 10019                                                    TRADE AP                          12/14/2018          $4,023.88
  3.50 CBS LOCAL DIGITAL MEDIA                    1700 BROADWAY, 11TH FLOOR, NEW YORK, NY 10019                                                    TRADE AP                           1/16/2019           $463.54
                                                                                                                                                                                    SUBTOTAL            $12,474.20
  3.51 CELTRA INC.                                545 BOYLSTON STREET, 11TH FLOOR, BOSTON, MA 2116                                                 TRADE AP                          11/16/2018          $5,539.70
  3.52 CELTRA INC.                                545 BOYLSTON STREET, 11TH FLOOR, BOSTON, MA 2116                                                 TRADE AP                          12/21/2018          $7,762.50
  3.53 CELTRA INC.                                545 BOYLSTON STREET, 11TH FLOOR, BOSTON, MA 2116                                                 TRADE AP                           1/14/2019          $7,762.50
                                                                                                                                                                                    SUBTOTAL            $21,064.70
  3.54 CENTRE LANE PARTNERS                       60 EAST 42ND STREET SUITE 1250, NEW YORK, NY 10165                                               TRADE AP                          11/23/2018          $3,682.00
  3.55 CENTRE LANE PARTNERS                       ATTN: LUKE GOSSELIN, 60 EAST 42ND STREET, STE 1250, NEW YORK, NY 10165                           LOAN PAYMENT                       12/7/2018       $204,798.60
  3.56 CENTRE LANE PARTNERS                       ATTN: LUKE GOSSELIN, 60 EAST 42ND STREET, STE 1250, NEW YORK, NY 10165                           LOAN PAYMENT                       1/10/2019       $800,000.00
                                                                                                                                                                                    SUBTOTAL         $1,008,480.60
  3.57 CHET GALLAWAY                              162 MADERA AVE, SAN CARLOS, CA 94070                                                             TRADE AP                           12/6/2018         $25,000.00
  3.58 CHET GALLAWAY                              162 MADERA AVE, SAN CARLOS, CA 94070                                                             TRADE AP                            1/4/2019         $25,000.00
  3.59 CHET GALLAWAY                              162 MADERA AVE, SAN CARLOS, CA 94070                                                             TRADE AP                           1/31/2019         $25,000.00
                                                                                                                                                                                    SUBTOTAL            $75,000.00
  3.60 CHRISTINA BUFF                             5425 SIXES ROAD, PRINCE FREDERICK, MD 20678                                                      TRADE AP                           11/8/2018          $3,200.00
  3.61 CHRISTINA BUFF                             5425 SIXES ROAD, PRINCE FREDERICK, MD 20678                                                      TRADE AP                           12/9/2018          $3,625.00
  3.62 CHRISTINA BUFF                             5425 SIXES ROAD, PRINCE FREDERICK, MD 20678                                                      TRADE AP                           1/14/2019          $2,900.00
                                                                                                                                                                                    SUBTOTAL             $9,725.00
  3.63 CIGNA                                      ADDRESS UNAVAILABLE                                                                              TRADE AP                          11/20/2018         $92,475.22
                                                                                                                                                                                    SUBTOTAL            $92,475.22
  3.64 CLARITA GROUP LLC                          27713 ZEUS LN, CANYON COUNTRY, CA 91351                                                          TRADE AP                          11/19/2018          $6,500.00
                                                                                                                                                                                    SUBTOTAL             $6,500.00
  3.65 COMSCORE INC.                              14140 COLLECTION CENTER DR, CHICAGO, IL 60693                                                    TRADE AP                          11/16/2018         $24,575.83
  3.66 COMSCORE INC.                              14140 COLLECTION CENTER DR, CHICAGO, IL 60693                                                    TRADE AP                           12/7/2018         $24,575.83
                                                                                                                                                                                    SUBTOTAL            $49,151.66
  3.67 CONTENTFUL, INC.                           101 MONTGOMERY STREET, SUITE 2050, SAN FRANCISCO, CA 94104                                       TRADE AP                          12/28/2018         $20,503.03
  3.68 CONTENTFUL, INC.                           101 MONTGOMERY STREET, SUITE 2050, SAN FRANCISCO, CA 94104                                       TRADE AP                           1/14/2019         $15,290.82
                                                                                                                                                                                    SUBTOTAL            $35,793.85
  3.69 CORT OI                                    ADDRESS UNAVAILABLE                                                                              TRADE AP                          12/10/2018         $10,043.73
                                                                                                                                                                                    SUBTOTAL            $10,043.73
  3.70 COSMIC DEVELOPMENT                         23 OCTOBER 11A SYNERGY BUSINESS CENTER, 2ND FLOOR, SKOPJE 1000, MACEDONIA                        TRADE AP                           12/3/2018          $9,750.00
  3.71 COSMIC DEVELOPMENT                         23 OCTOBER 11A SYNERGY BUSINESS CENTER, 2ND FLOOR, SKOPJE 1000, MACEDONIA                        TRADE AP                           1/14/2019          $9,750.00
                                                                                                                                                                                    SUBTOTAL            $19,500.00
  3.72 CURLEY, HURTGEN & JOHNSRUD LLP             2000 MARKET ST. SUITE 2850, PHILADELPHIA, PA 19103                                               TRADE AP                           11/9/2018         $10,000.00
  3.73 CURLEY, HURTGEN & JOHNSRUD LLP             2000 MARKET ST. SUITE 2850, PHILADELPHIA, PA 19103                                               TRADE AP                          11/16/2018         $10,000.00
  3.74 CURLEY, HURTGEN & JOHNSRUD LLP             2000 MARKET ST. SUITE 2850, PHILADELPHIA, PA 19103                                               TRADE AP                           12/3/2018         $10,000.00
                                                                                                                                                                                    SUBTOTAL            $30,000.00


RockYou, Inc.
                                                                                                SOFA 3
                                                              Certain payments or transfers to creditors within 90 days before filing this case

                                                                                                                                                                                                 Total Amount of
                               Creditor's Name                                           Address                                                   Reason for Payment or Tranfer      Date            Value
  3.75 DATORAMA INC                              43 WEST 23RD STREET, 8 FLOOR, NEW YORK, NY 10010                                                 TRADE AP                           12/3/2018          $8,208.00
                                                                                                                                                                                   SUBTOTAL             $8,208.00
  3.76 DELL FINANCIAL SERVICES                   P.O. BOX 6547, CAROL STREAM, IL 60197-6547                                                       TRADE AP                           12/3/2018         $16,938.45
  3.77 DELL FINANCIAL SERVICES                   P.O. BOX 6547, CAROL STREAM, IL 60197-6547                                                       TRADE AP                          12/21/2018         $16,938.00
  3.78 DELL FINANCIAL SERVICES                   P.O. BOX 6547, CAROL STREAM, IL 60197-6547                                                       TRADE AP                          12/28/2018         $16,938.45
                                                                                                                                                                                   SUBTOTAL            $50,814.90
  3.79 DEWINTER GROUP, INC.                      101 2ND STREET, SUITE 1200, SAN FRANCISCO, CA 94105                                              TRADE AP                           11/9/2018          $8,465.75
  3.80 DEWINTER GROUP, INC.                      101 2ND STREET, SUITE 1200, SAN FRANCISCO, CA 94105                                              TRADE AP                          11/16/2018         $28,570.00
  3.81 DEWINTER GROUP, INC.                      101 2ND STREET, SUITE 1200, SAN FRANCISCO, CA 94105                                              TRADE AP                          11/23/2018          $7,538.25
                                                                                                                                                                                   SUBTOTAL            $44,574.00
  3.82 DIGITAL 365 MAIN, LLC                     DBA DIGITAL 365 MAIN, LLC, FOUR EMBARCADERO CTR, SUITE 3200, SAN FRANCISCO, CA 94111             TRADE AP                           11/9/2018         $45,997.26
  3.83 DIGITAL 365 MAIN, LLC                     DBA DIGITAL 365 MAIN, LLC, FOUR EMBARCADERO CTR, SUITE 3200, SAN FRANCISCO, CA 94111             TRADE AP                          11/30/2018         $16,131.79
  3.84 DIGITAL 365 MAIN, LLC                     DBA DIGITAL 365 MAIN, LLC, FOUR EMBARCADERO CTR, SUITE 3200, SAN FRANCISCO, CA 94111             TRADE AP                          12/14/2018          $8,065.90
                                                                                                                                                                                   SUBTOTAL            $70,194.95
  3.85   DIVISION D (PUB)                        906 RAIN FOREST PKWY, COLUMBIA, MO 65202                                                         TRADE AP                          11/19/2018         $31,479.09
  3.86   DIVISION D (PUB)                        906 RAIN FOREST PKWY, COLUMBIA, MO 65202                                                         TRADE AP                           12/3/2018         $31,479.09
  3.87   DIVISION D (PUB)                        906 RAIN FOREST PKWY, COLUMBIA, MO 65202                                                         TRADE AP                          12/14/2018         $31,479.09
  3.88   DIVISION D (PUB)                        906 RAIN FOREST PKWY, COLUMBIA, MO 65202                                                         TRADE AP                          12/21/2018         $47,219.00
  3.89   DIVISION D (PUB)                        906 RAIN FOREST PKWY, COLUMBIA, MO 65202                                                         TRADE AP                           1/14/2019         $47,686.35
                                                                                                                                                                                   SUBTOTAL          $189,342.62
  3.90 EDENRED (INDIA)PVT LTD                    BANGALORE, KARNATAKA 560025 INDIA                                                                TRADE AP                          11/30/2018          $2,512.44
  3.91 EDENRED (INDIA)PVT LTD                    BANGALORE, KARNATAKA 560025 INDIA                                                                TRADE AP                            1/1/2019          $2,533.82
  3.92 EDENRED (INDIA)PVT LTD                    BANGALORE, KARNATAKA 560025 INDIA                                                                TRADE AP                           1/31/2019          $2,469.66
                                                                                                                                                                                   SUBTOTAL             $7,515.92
  3.93 ELEVATED PLAY INC.                        20 S SANTA CRUZ AVE SUITE 300, LOS GATOS, CA 95030                                               TRADE AP                          11/19/2018         $12,056.50
  3.94 ELEVATED PLAY INC.                        20 S SANTA CRUZ AVE SUITE 300, LOS GATOS, CA 95030                                               TRADE AP                           12/7/2018          $8,676.50
                                                                                                                                                                                   SUBTOTAL            $20,733.00
  3.95 EMILIO LOPEZ                              818 SE 2ND AVE, DELRAY BEACH, FL 33483                                                           TRADE AP                           11/8/2018          $3,670.00
  3.96 EMILIO LOPEZ                              818 SE 2ND AVE, DELRAY BEACH, FL 33483                                                           TRADE AP                           12/9/2018          $3,325.00
  3.97 EMILIO LOPEZ                              818 SE 2ND AVE, DELRAY BEACH, FL 33483                                                           TRADE AP                           1/14/2019          $3,015.00
                                                                                                                                                                                   SUBTOTAL            $10,010.00
  3.98 EQUINIX, INC.                             4252 SOLUTIONS CENTER, CHICAGO, IL 60677-4002                                                    TRADE AP                          11/30/2018         $16,182.50
  3.99 EQUINIX, INC.                             4252 SOLUTIONS CENTER, CHICAGO, IL 60677-4002                                                    TRADE AP                           1/14/2019         $16,182.50
                                                                                                                                                                                   SUBTOTAL            $32,365.00
 3.100 EVETTE RIOS                               80 N MOORE ST #27E, NEW YORK, NY 10013                                                           TRADE AP                           12/7/2018         $25,000.00
                                                                                                                                                                                   SUBTOTAL            $25,000.00
 3.101   FACEBOOK, INC.                          ATTN ACCOUNTS RECEIVABLE, 15161 COLLECTIONS CENTER DR, CHICAGO, IL 60693                         TRADE AP                           11/9/2018       $144,475.80
 3.102   FACEBOOK, INC.                          ATTN ACCOUNTS RECEIVABLE, 15161 COLLECTIONS CENTER DR, CHICAGO, IL 60693                         TRADE AP                           11/9/2018         $29,126.20
 3.103   FACEBOOK, INC.                          ATTN ACCOUNTS RECEIVABLE, 15161 COLLECTIONS CENTER DR, CHICAGO, IL 60693                         TRADE AP                          11/30/2018       $144,475.80
 3.104   FACEBOOK, INC.                          ATTN ACCOUNTS RECEIVABLE, 15161 COLLECTIONS CENTER DR, CHICAGO, IL 60693                         TRADE AP                           12/3/2018         $84,343.52
 3.105   FACEBOOK, INC.                          ATTN ACCOUNTS RECEIVABLE, 15161 COLLECTIONS CENTER DR, CHICAGO, IL 60693                         TRADE AP                          12/20/2018         $84,343.52
 3.106   FACEBOOK, INC.                          ATTN ACCOUNTS RECEIVABLE, 15161 COLLECTIONS CENTER DR, CHICAGO, IL 60693                         TRADE AP                          12/21/2018       $231,248.00
 3.107   FACEBOOK, INC.                          ATTN ACCOUNTS RECEIVABLE, 15161 COLLECTIONS CENTER DR, CHICAGO, IL 60693                         TRADE AP                           1/11/2019       $168,623.83
 3.108   FACEBOOK, INC.                          ATTN ACCOUNTS RECEIVABLE, 15161 COLLECTIONS CENTER DR, CHICAGO, IL 60693                         TRADE AP                           1/11/2019       $230,285.61
                                                                                                                                                                                   SUBTOTAL         $1,116,922.28
 3.109 FARIDA AZEEZ                              ADDRESS UNAVAILABLE                                                                              TRADE AP                          12/10/2018          $4,115.35
 3.110 FARIDA AZEEZ                              ADDRESS UNAVAILABLE                                                                              TRADE AP                           1/10/2019          $4,115.35
                                                                                                                                                                                   SUBTOTAL             $8,230.69
 3.111 FAST PAY PARTNERS LLC                     8201 BEVERLY BLVD, STE 600, LOS ANGELES, CA 90048                                                LOAN PAYMENT                       12/4/2018         $77,347.13
 3.112 FAST PAY PARTNERS LLC                     8201 BEVERLY BLVD, STE 600, LOS ANGELES, CA 90048                                                LOAN PAYMENT                        1/4/2019         $76,680.00
                                                                                                                                                                                   SUBTOTAL          $154,027.13
 3.113 FIVE MEDIA MARKETING LTD                  22 AIANTOS ST NICOSTA, 1082 CYPRUS                                                               TRADE AP                          11/30/2018          $5,800.00
 3.114 FIVE MEDIA MARKETING LTD                  22 AIANTOS ST NICOSTA, 1082 CYPRUS                                                               TRADE AP                          12/19/2018          $5,800.00
                                                                                                                                                                                   SUBTOTAL            $11,600.00
 3.115 FLEXENTIAL A.KA VIAWEST                   PO BOX 732368, DALLAS, TX 75375-2368                                                             TRADE AP                           12/3/2018          $7,345.82
                                                                                                                                                                                   SUBTOTAL             $7,345.82
 3.116   GOOGLE INC.                             DEPARTMENT 33654, PO BOX 39000, SAN FRANCISCO, CA 94139                                          TRADE AP                          11/28/2018         $28,576.89
 3.117   GOOGLE INC.                             DEPARTMENT 33654, PO BOX 39000, SAN FRANCISCO, CA 94139                                          TRADE AP                          11/28/2018          $1,652.32
 3.118   GOOGLE INC.                             DEPARTMENT 33654, PO BOX 39000, SAN FRANCISCO, CA 94139                                          TRADE AP                          12/14/2018         $36,282.05
 3.119   GOOGLE INC.                             DEPARTMENT 33654, PO BOX 39000, SAN FRANCISCO, CA 94139                                          TRADE AP                          12/17/2018          $4,757.96
 3.120   GOOGLE INC.                             DEPARTMENT 33654, PO BOX 39000, SAN FRANCISCO, CA 94139                                          TRADE AP                          12/19/2018         $21,639.30
 3.121   GOOGLE INC.                             DEPARTMENT 33654, PO BOX 39000, SAN FRANCISCO, CA 94139                                          TRADE AP                          12/20/2018           $710.56
 3.122   GOOGLE INC.                             DEPARTMENT 33654, PO BOX 39000, SAN FRANCISCO, CA 94139                                          TRADE AP                          12/28/2018         $27,521.19
 3.123   GOOGLE INC.                             DEPARTMENT 33654, PO BOX 39000, SAN FRANCISCO, CA 94139                                          TRADE AP                          12/28/2018           $355.33
 3.124   GOOGLE INC.                             DEPARTMENT 33654, PO BOX 39000, SAN FRANCISCO, CA 94139                                          TRADE AP                           1/11/2019         $36,282.05
 3.125   GOOGLE INC.                             DEPARTMENT 33654, PO BOX 39000, SAN FRANCISCO, CA 94139                                          TRADE AP                           1/11/2019          $2,569.01
 3.126   GOOGLE INC.                             DEPARTMENT 33654, PO BOX 39000, SAN FRANCISCO, CA 94139                                          TRADE AP                           1/18/2019          $2,561.09
                                                                                                                                                                                   SUBTOTAL          $162,907.75
 3.127   GUARDIAN APPLETON                       PO BOX 677458, DALLAS, TX 75267                                                                  TRADE AP                          11/26/2018          $7,996.40
 3.128   GUARDIAN APPLETON                       PO BOX 677458, DALLAS, TX 75267                                                                  TRADE AP                          12/27/2018          $6,513.86
 3.129   GUARDIAN APPLETON                       PO BOX 677458, DALLAS, TX 75267                                                                  TRADE AP                            1/3/2019             $23.00
 3.130   GUARDIAN APPLETON                       PO BOX 677458, DALLAS, TX 75267                                                                  TRADE AP                            1/7/2019          $9,823.02
 3.131   GUARDIAN APPLETON                       PO BOX 677458, DALLAS, TX 75267                                                                  TRADE AP                           1/17/2019          $4,970.99
                                                                                                                                                                                   SUBTOTAL            $29,327.27
 3.132 HILCO VALUATION SERVICES, LLC             5 REVERE DR # 300, NORTHBROOK, IL 60062                                                          APPRAISER                           1/4/2019         $17,500.00
 3.133 HILCO VALUATION SERVICES, LLC             5 REVERE DR # 300, NORTHBROOK, IL 60062                                                          APPRAISER                          1/25/2019         $17,500.00
                                                                                                                                                                                   SUBTOTAL            $35,000.00
 3.134 HUNTINGTON TECHNOLOGY FINANCE             L-3721, COLUMBUS, OH 43260                                                                       TRADE AP                          11/16/2018          $4,295.31
 3.135 HUNTINGTON TECHNOLOGY FINANCE             L-3721, COLUMBUS, OH 43260                                                                       TRADE AP                          11/30/2018          $4,295.30
 3.136 HUNTINGTON TECHNOLOGY FINANCE             L-3721, COLUMBUS, OH 43260                                                                       TRADE AP                           1/18/2019          $8,590.61
                                                                                                                                                                                   SUBTOTAL            $17,181.22
 3.137 IDEA CLAN, INC. (VIRAL SPARKS)            2035 SUNSET LAKE ROADSUITE B-2, NEWARK, DE 19702                                                 TRADE AP                          12/18/2018          $7,721.46
 3.138 IDEA CLAN, INC. (VIRAL SPARKS)            2035 SUNSET LAKE ROADSUITE B-2, NEWARK, DE 19702                                                 TRADE AP                           1/14/2019          $5,677.47
                                                                                                                                                                                   SUBTOTAL            $13,398.93
 3.139 INSTART LOGIC INC                         450 LAMBERT AVENUE, PALO ALTO, CA 94306                                                          TRADE AP                           12/3/2018          $9,242.63
 3.140 INSTART LOGIC INC                         450 LAMBERT AVENUE, PALO ALTO, CA 94306                                                          TRADE AP                          12/21/2018          $9,232.60
 3.141 INSTART LOGIC INC                         450 LAMBERT AVENUE, PALO ALTO, CA 94306                                                          TRADE AP                           1/14/2019          $9,232.60
                                                                                                                                                                                   SUBTOTAL            $27,707.83
 3.142 INTEGRAL MARKETING                        LEVI ESHKOL 16 SUITE 26,, TEL AVIV, ISRAEL., ISRAEL                                              TRADE AP                           12/4/2018          $3,023.96
 3.143 INTEGRAL MARKETING                        LEVI ESHKOL 16 SUITE 26,, TEL AVIV, ISRAEL., ISRAEL                                              TRADE AP                            1/4/2019          $2,899.15
 3.144 INTEGRAL MARKETING                        LEVI ESHKOL 16 SUITE 26,, TEL AVIV, ISRAEL., ISRAEL                                              TRADE AP                           1/14/2019         $65,748.54
                                                                                                                                                                                   SUBTOTAL            $71,671.65
 3.145 ISPRIME, LLC                              16850 COLLINS AVENUE SUITE 112 # 723, SUNNY ISLES BEACH, FL 33160                                TRADE AP                           1/22/2019         $12,649.04
                                                                                                                                                                                   SUBTOTAL            $12,649.04
 3.146 JABBER HAUS                               1601 VINE ST, 6TH FLOOR, LOS ANGELES, CA 90028                                                   TRADE AP                          11/20/2018          $7,000.00
 3.147 JABBER HAUS                               1601 VINE ST, 6TH FLOOR, LOS ANGELES, CA 90028                                                   TRADE AP                          11/20/2018          $1,700.00
 3.148 JABBER HAUS                               1601 VINE ST, 6TH FLOOR, LOS ANGELES, CA 90028                                                   TRADE AP                          11/20/2018          $1,500.00
                                                                                                                                                                                   SUBTOTAL            $10,200.00
 3.149 JENNIFER BORGET A.K.A CHERISH 365 LLC     743 HOT SPRING VALLEY, BUDA, TX 78610                                                            TRADE AP                          11/20/2018          $7,500.00
 3.150 JENNIFER BORGET A.K.A CHERISH 365 LLC     743 HOT SPRING VALLEY, BUDA, TX 78610                                                            TRADE AP                          11/20/2018          $1,750.00
                                                                                                                                                                                   SUBTOTAL             $9,250.00



RockYou, Inc.
                                                                                               SOFA 3
                                                             Certain payments or transfers to creditors within 90 days before filing this case

                                                                                                                                                                                                Total Amount of
                           Creditor's Name                                                         Address                                        Reason for Payment or Tranfer      Date            Value
 3.151 JENNY MERO                                NEW YORK, NY 10036 UNITED STATES                                                                TRADE AP                           11/8/2018           $4,140.00
 3.152 JENNY MERO                                NEW YORK, NY 10036 UNITED STATES                                                                TRADE AP                           12/9/2018           $3,430.50
 3.153 JENNY MERO                                NEW YORK, NY 10036 UNITED STATES                                                                TRADE AP                           1/14/2019           $1,884.00
                                                                                                                                                                                  SUBTOTAL              $9,454.50
 3.154 JESSICA HERNDON                           5155 PARKGLEN AVE., LOS ANGELES, CA 90043                                                       TRADE AP                           11/8/2018           $7,521.00
                                                                                                                                                                                  SUBTOTAL              $7,521.00
 3.155 JOHN F BIRMINGHAM                         283 AVENUE C, NEW YORK, NY 10009                                                                TRADE AP                          11/13/2018           $9,000.00
 3.156 JOHN F BIRMINGHAM                         283 AVENUE C, NEW YORK, NY 10009                                                                TRADE AP                          12/17/2018           $7,500.00
 3.157 JOHN F BIRMINGHAM                         283 AVENUE C, NEW YORK, NY 10009                                                                TRADE AP                           1/14/2019           $3,000.00
                                                                                                                                                                                  SUBTOTAL            $19,500.00
 3.158   JUSTIN BOOKER                           100 ALCOTT PLACE APT 32H, BRONX, NY 10475                                                       TRADE AP                           11/8/2018           $2,600.00
 3.159   JUSTIN BOOKER                           100 ALCOTT PLACE APT 32H, BRONX, NY 10475                                                       TRADE AP                           12/7/2018           $4,000.00
 3.160   JUSTIN BOOKER                           100 ALCOTT PLACE APT 32H, BRONX, NY 10475                                                       TRADE AP                           12/7/2018           $2,000.00
 3.161   JUSTIN BOOKER                           100 ALCOTT PLACE APT 32H, BRONX, NY 10475                                                       TRADE AP                           1/14/2019           $5,020.00
                                                                                                                                                                                  SUBTOTAL            $13,620.00
 3.162 KAISER PERMANENTE                         POB 80204, LOS ANGELES, CA 90080-0204                                                           TRADE AP                          11/16/2018         $15,447.66
 3.163 KAISER PERMANENTE                         POB 80204, LOS ANGELES, CA 90080-0204                                                           TRADE AP                          11/23/2018         $19,435.90
                                                                                                                                                                                  SUBTOTAL            $34,883.56
 3.164 KAREN BENSON                              727 20TH AVE APT 2, SAN FRANCISCO, CA 94121                                                     TRADE AP                           12/6/2018           $6,607.49
                                                                                                                                                                                  SUBTOTAL              $6,607.49
 3.165 KATHRYN A MERCIER A.K.A KATE MERCIER      70 HAWTHORNE AVE, HAMDEN, CT 6517                                                               TRADE AP                          11/13/2018           $6,600.00
 3.166 KATHRYN A MERCIER A.K.A KATE MERCIER      70 HAWTHORNE AVE, HAMDEN, CT 6517                                                               TRADE AP                           12/9/2018           $1,787.50
 3.167 KATHRYN A MERCIER A.K.A KATE MERCIER      70 HAWTHORNE AVE, HAMDEN, CT 6517                                                               TRADE AP                           1/14/2019           $1,437.50
                                                                                                                                                                                  SUBTOTAL              $9,825.00
 3.168 KILROY REALTY 303, LLC                    ATTN: REVENUE ACCOUNTING, 12200 WEST OLYMPIC BLVD. STE 20, LOS ANGELES, CA 90064                TRADE AP                           12/6/2018        $273,239.56
 3.169 KILROY REALTY 303, LLC                    ATTN: REVENUE ACCOUNTING, 12200 WEST OLYMPIC BLVD. STE 20, LOS ANGELES, CA 90064                TRADE AP                           1/14/2019        $285,713.80
                                                                                                                                                                                  SUBTOTAL           $558,953.36
 3.170   KIM WONG-SHING                          3830 BIENVILLE ST., NEW ORLEANS, LA 70119                                                       TRADE AP                           11/8/2018           $3,164.95
 3.171   KIM WONG-SHING                          3830 BIENVILLE ST., NEW ORLEANS, LA 70119                                                       TRADE AP                           12/9/2018           $3,084.00
 3.172   KIM WONG-SHING                          3830 BIENVILLE ST., NEW ORLEANS, LA 70119                                                       TRADE AP                           1/14/2019           $2,280.00
 3.173   KIM WONG-SHING                          3830 BIENVILLE ST., NEW ORLEANS, LA 70119                                                       TRADE AP                           1/29/2019           $2,280.00
                                                                                                                                                                                  SUBTOTAL            $10,808.95
 3.174 KRISTYN MERRITT                           53 TRELLIS DRIVE, SAN RAFAEL, CA 94903                                                          TRADE AP                           11/8/2018           $6,440.00
 3.175 KRISTYN MERRITT                           53 TRELLIS DRIVE, SAN RAFAEL, CA 94903                                                          TRADE AP                           12/9/2018           $6,160.00
 3.176 KRISTYN MERRITT                           53 TRELLIS DRIVE, SAN RAFAEL, CA 94903                                                          TRADE AP                           1/14/2019           $5,880.00
                                                                                                                                                                                  SUBTOTAL            $18,480.00
 3.177 LARRY CARLAT                              606 SAN JUAN AVENUE, UNIT A, VENICE, CA 90291                                                   TRADE AP                           11/9/2018         $15,384.00
 3.178 LARRY CARLAT                              606 SAN JUAN AVENUE, UNIT A, VENICE, CA 90291                                                   TRADE AP                           12/7/2018         $15,384.00
 3.179 LARRY CARLAT                              606 SAN JUAN AVENUE, UNIT A, VENICE, CA 90291                                                   TRADE AP                           1/14/2019           $7,692.00
                                                                                                                                                                                  SUBTOTAL            $38,460.00
 3.180 LIFE INSURANCE CORPORATION                ADDRESS UNAVAILABLE                                                                             TRADE AP                           12/4/2018         $15,605.16
 3.181 LIFE INSURANCE CORPORATION                ADDRESS UNAVAILABLE                                                                             TRADE AP                            1/8/2019         $15,605.16
                                                                                                                                                                                  SUBTOTAL            $31,210.33
 3.182   LISA MARINO                             260 TIM COURT, DANVILLE, CA 94526                                                               EXPENSE REIMBURSEMENTS             1/31/2018           $5,658.81
 3.183   LISA MARINO                             260 TIM COURT, DANVILLE, CA 94526                                                               EXPENSE REIMBURSEMENTS             2/28/2018           $7,803.87
 3.184   LISA MARINO                             260 TIM COURT, DANVILLE, CA 94526                                                               EXPENSE REIMBURSEMENTS             3/31/2018         $13,701.08
 3.185   LISA MARINO                             260 TIM COURT, DANVILLE, CA 94526                                                               EXPENSE REIMBURSEMENTS             4/30/2018         $14,531.11
 3.186   LISA MARINO                             260 TIM COURT, DANVILLE, CA 94526                                                               EXPENSE REIMBURSEMENTS             5/31/2018           $3,916.26
 3.187   LISA MARINO                             260 TIM COURT, DANVILLE, CA 94526                                                               EXPENSE REIMBURSEMENTS             6/30/2018           $8,940.50
 3.188   LISA MARINO                             260 TIM COURT, DANVILLE, CA 94526                                                               EXPENSE REIMBURSEMENTS             7/31/2018           $3,168.49
 3.189   LISA MARINO                             260 TIM COURT, DANVILLE, CA 94526                                                               EXPENSE REIMBURSEMENTS             8/31/2018           $6,700.12
 3.190   LISA MARINO                             260 TIM COURT, DANVILLE, CA 94526                                                               EXPENSE REIMBURSEMENTS             9/30/2018           $7,056.93
 3.191   LISA MARINO                             260 TIM COURT, DANVILLE, CA 94526                                                               EXPENSE REIMBURSEMENTS            10/28/2018         $16,035.12
 3.192   LISA MARINO                             260 TIM COURT, DANVILLE, CA 94526                                                               EXPENSE REIMBURSEMENTS            11/28/2018        $10,540.72
 3.193   LISA MARINO                             260 TIM COURT, DANVILLE, CA 94526                                                               EXPENSE REIMBURSEMENTS            12/27/2018        $12,927.88
 3.194   LISA MARINO                             260 TIM COURT, DANVILLE, CA 94526                                                               EXPENSE REIMBURSEMENTS            12/28/2018        $17,652.24
 3.195   LISA MARINO                             260 TIM COURT, DANVILLE, CA 94526                                                               EXPENSE REIMBURSEMENTS             1/28/2019          $2,009.11
 3.196   LISA MARINO                             260 TIM COURT, DANVILLE, CA 94526                                                               EXPENSE REIMBURSEMENTS              2/5/2019           $7,390.00
 3.197   LISA MARINO                             260 TIM COURT, DANVILLE, CA 94526                                                               EXPENSE REIMBURSEMENTS              2/5/2019          $6,775.50
                                                                                                                                                                                  SUBTOTAL          $144,807.74
 3.198 LKQD AKA NEXSTAR DIGITAL                  2330 SOUTH LAMAR BLVD SUITE 300, AUSTIN, TX 78704                                               TRADE AP                           11/9/2018         $32,127.38
 3.199 LKQD AKA NEXSTAR DIGITAL                  2330 SOUTH LAMAR BLVD SUITE 300, AUSTIN, TX 78704                                               TRADE AP                           12/4/2018         $38,396.49
 3.200 LKQD AKA NEXSTAR DIGITAL                  2330 SOUTH LAMAR BLVD SUITE 300, AUSTIN, TX 78704                                               TRADE AP                           1/14/2019        $113,832.14
                                                                                                                                                                                  SUBTOTAL           $184,356.01
 3.201 LORENA MENDIETA BUENO                     CIELO MAR, CALLE 19 NO. 14-134, CARTAGENA, 130001 COLOMBIA                                      TRADE AP                           11/8/2018           $2,700.00
 3.202 LORENA MENDIETA BUENO                     CIELO MAR, CALLE 19 NO. 14-134, CARTAGENA, 130001 COLOMBIA                                      TRADE AP                          12/10/2018           $4,500.00
 3.203 LORENA MENDIETA BUENO                     CIELO MAR, CALLE 19 NO. 14-134, CARTAGENA, 130001 COLOMBIA                                      TRADE AP                           1/16/2019           $2,850.00
                                                                                                                                                                                  SUBTOTAL            $10,050.00
 3.204   LOTAME SOLUTIONS INC                    P.O. BOX 392705, PITTSBURG, PA 15251-9705                                                       TRADE AP                           11/9/2018           $8,697.16
 3.205   LOTAME SOLUTIONS INC                    P.O. BOX 392705, PITTSBURG, PA 15251-9705                                                       TRADE AP                           12/3/2018           $8,697.16
 3.206   LOTAME SOLUTIONS INC                    P.O. BOX 392705, PITTSBURG, PA 15251-9705                                                       TRADE AP                           11/9/2018         $15,000.00
 3.207   LOTAME SOLUTIONS INC                    P.O. BOX 392705, PITTSBURG, PA 15251-9705                                                       TRADE AP                           12/3/2018         $15,000.00
 3.208   LOTAME SOLUTIONS INC                    P.O. BOX 392705, PITTSBURG, PA 15251-9705                                                       TRADE AP                           1/18/2019         $15,000.00
                                                                                                                                                                                  SUBTOTAL            $62,394.32
 3.209 LUNAMETRICS, LLC                          24 S. 18TH STREET, SUITE 100, PITTSBURGH, PA 15203                                              TRADE AP                           12/3/2018         $18,999.67
 3.210 LUNAMETRICS, LLC                          24 S. 18TH STREET, SUITE 100, PITTSBURG, PA 15203                                               TRADE AP                           1/14/2019         $15,500.00
                                                                                                                                                                                  SUBTOTAL            $34,499.67
 3.211 MARESSA BROWN                             7-24 CROSS MEADOWS, FAIR LAWN, NJ 7410                                                          TRADE AP                           11/8/2018           $4,000.00
 3.212 MARESSA BROWN                             7-24 CROSS MEADOWS, FAIR LAWN, NJ 7410                                                          TRADE AP                           12/9/2018           $3,000.00
 3.213 MARESSA BROWN                             7-24 CROSS MEADOWS, FAIR LAWN, NJ 7410                                                          TRADE AP                           1/14/2019           $2,200.00
                                                                                                                                                                                  SUBTOTAL              $9,200.00
 3.214 MARGLE MEDIA, LLC                         312 9TH AVE SW - STE B, WATERTOWN, SD 57201                                                     TRADE AP                           12/7/2018           $3,000.00
 3.215 MARGLE MEDIA, LLC                         312 9TH AVE SW - STE B, WATERTOWN, SD 57201                                                     TRADE AP                          12/21/2018           $5,000.00
 3.216 MARGLE MEDIA, LLC                         312 9TH AVE SW - STE B, WATERTOWN, SD 57201                                                     TRADE AP                           1/14/2019           $5,000.00
                                                                                                                                                                                  SUBTOTAL            $13,000.00
 3.217 MCMILLAN LLP                              181 BAY STREET, SUITE 4400 BROOKFIELD PLACE, TORONTO, ONTARIO M5J2T3, CANADA                    TRADE AP                          12/17/2018         $10,000.00
                                                                                                                                                                                  SUBTOTAL            $10,000.00
 3.218 MELINDA MOORE                             13040 S. CYPRESS LANE, PALOS HEIGHTS, IL 60463                                                  TRADE AP                           11/8/2018           $3,795.00
 3.219 MELINDA MOORE                             13040 S. CYPRESS LANE, PALOS HEIGHTS, IL 60463                                                  TRADE AP                           12/9/2018           $3,457.50
 3.220 MELINDA MOORE                             13040 S. CYPRESS LANE, PALOS HEIGHTS, IL 60463                                                  TRADE AP                           1/14/2019           $2,280.00
                                                                                                                                                                                  SUBTOTAL              $9,532.50
 3.221 NEW RELIC, INC                            188 SPEAR STREET, SUITE 1200, SAN FRANCISCO, CA 94105                                           TRADE AP                           12/3/2018           $7,748.00
                                                                                                                                                                                  SUBTOTAL              $7,748.00
 3.222 NEWER HEIGHTS CONSULTING (JUSTIN FESTA)   215 SUMMIT AVE, LYNDHURST, NJ 7071                                                              TRADE AP                           12/7/2018         $15,000.00
                                                                                                                                                                                  SUBTOTAL            $15,000.00
 3.223 NICOLE COPPOLA                            849 BREEZE WAY, SANTA ROSA, CA 95404                                                            TRADE AP                           12/3/2018           $9,300.00
 3.224 NICOLE COPPOLA                            849 BREEZE WAY, SANTA ROSA, CA 95404                                                            TRADE AP                           1/14/2019           $4,860.00
                                                                                                                                                                                  SUBTOTAL            $14,160.00
 3.225 NICOLE FABIAN-WEBER                       117 ROOSEVELT AVE., CRANFORD, NJ 7016                                                           TRADE AP                           11/8/2018           $3,300.00
 3.226 NICOLE FABIAN-WEBER                       117 ROOSEVELT AVE., CRANFORD, NJ 7016                                                           TRADE AP                           12/9/2018           $2,000.00
 3.227 NICOLE FABIAN-WEBER                       117 ROOSEVELT AVE., CRANFORD, NJ 7016                                                           TRADE AP                           1/14/2019           $2,000.00



RockYou, Inc.
                                                                                               SOFA 3
                                                             Certain payments or transfers to creditors within 90 days before filing this case

                                                                                                                                                                                                Total Amount of
                               Creditor's Name                                                     Address                                        Reason for Payment or Tranfer      Date            Value
                                                                                                                                                                                  SUBTOTAL             $7,300.00
 3.228 NICOLE POMERICO                           162 PARKCREST LANE, DALLAS, GA 30132                                                            TRADE AP                           11/8/2018          $3,100.00
 3.229 NICOLE POMERICO                           162 PARKCREST LANE, DALLAS, GA 30132                                                            TRADE AP                           12/9/2018          $2,000.00
 3.230 NICOLE POMERICO                           162 PARKCREST LANE, DALLAS, GA 30132                                                            TRADE AP                           1/14/2019          $3,200.00
                                                                                                                                                                                  SUBTOTAL             $8,300.00
 3.231   NIELSEN                                 85 BROAD STREET, NEW YORK, NY 10004                                                             TRADE AP                           12/3/2018          $2,312.59
 3.232   NIELSEN                                 85 BROAD STREET, NEW YORK, NY 10004                                                             TRADE AP                          12/27/2018          $5,187.41
 3.233   NIELSEN                                 85 BROAD STREET, NEW YORK, NY 10004                                                             TRADE AP                           1/14/2019          $5,187.41
 3.234   NIELSEN                                 85 BROAD STREET, NEW YORK, NY 10004                                                             TRADE AP                           1/14/2019          $7,500.00
                                                                                                                                                                                  SUBTOTAL            $20,187.41
 3.235 NUI MEDIA INC                             2111 WILSON BLVD SUITE 700, ARLINGTON, VA 22201                                                 TRADE AP                          11/16/2018         $16,666.66
                                                                                                                                                                                  SUBTOTAL            $16,666.66
 3.236   ORACLE AMERICA INC.                     500 ORACLE PARKWAY, REDWOOD SHORES, CA 94065                                                    TRADE AP                           11/9/2018         $15,000.00
 3.237   ORACLE AMERICA INC.                     500 ORACLE PARKWAY, REDWOOD SHORES, CA 94065                                                    TRADE AP                           12/3/2018         $15,000.00
 3.238   ORACLE AMERICA INC.                     500 ORACLE PARKWAY, REDWOOD SHORES, CA 94065                                                    TRADE AP                          12/14/2018          $7,500.00
 3.239   ORACLE AMERICA INC.                     500 ORACLE PARKWAY, REDWOOD SHORES, CA 94065                                                    TRADE AP                          12/21/2018          $7,500.00
 3.240   ORACLE AMERICA INC.                     500 ORACLE PARKWAY, REDWOOD SHORES, CA 94065                                                    TRADE AP                          12/28/2018         $15,000.00
                                                                                                                                                                                  SUBTOTAL            $60,000.00
 3.241 PARAMOUNT PICTURES CORPORATION            5555 MELROSE AVE, VALENTINO 239, LOS ANGELES, CA 90038                                          TRADE AP                           11/9/2018          $6,514.74
                                                                                                                                                                                  SUBTOTAL             $6,514.74
 3.242 PIXALATE INC                              12655 JEFFERSON BLVD, 4TH FLOOR, LOS ANGELES, CA 90066                                          TRADE AP                          11/16/2018          $7,500.00
 3.243 PIXALATE INC                              12655 JEFFERSON BLVD, 4TH FLOOR, LOS ANGELES, CA 90066                                          TRADE AP                           12/3/2018         $15,000.00
 3.244 PIXALATE INC                              12655 JEFFERSON BLVD, 4TH FLOOR, LOS ANGELES, CA 90066                                          TRADE AP                          12/21/2018         $15,000.00
                                                                                                                                                                                  SUBTOTAL            $37,500.00
 3.245 POLAR MOBILE GROUP INC.                   156 FRONT STREET WEST SUITE 610, TORONTO, ON M5J 2L6 CANADA                                     TRADE AP                          11/16/2018         $10,000.00
 3.246 POLAR MOBILE GROUP INC.                   156 FRONT STREET WEST SUITE 610, TORONTO, ON M5J 2L6 CANADA                                     TRADE AP                           12/3/2018          $5,000.00
 3.247 POLAR MOBILE GROUP INC.                   156 FRONT STREET WEST SUITE 610, TORONTO, ON M5J 2L6 CANADA                                     TRADE AP                           1/14/2019          $1,000.00
                                                                                                                                                                                  SUBTOTAL            $16,000.00
 3.248 PRESTIGE PROPERTY MANAGEMENT & SERVICES   ADDRESS UNAVAILABLE                                                                             TRADE AP                          11/16/2018          $5,337.83
 3.249 PRESTIGE PROPERTY MANAGEMENT & SERVICES   ADDRESS UNAVAILABLE                                                                             TRADE AP                          12/23/2018          $4,316.35
 3.250 PRESTIGE PROPERTY MANAGEMENT & SERVICES   ADDRESS UNAVAILABLE                                                                             TRADE AP                           1/14/2019          $4,142.46
                                                                                                                                                                                  SUBTOTAL            $13,796.64
 3.251 RACKSPACE US, INC.                        PO BOX 730759, DALLAS, TX 75373-0759                                                            TRADE AP                          11/16/2018       $284,000.00
 3.252 RACKSPACE US, INC.                        PO BOX 730759, DALLAS, TX 75373-0759                                                            TRADE AP                          12/10/2018       $284,000.00
                                                                                                                                                                                  SUBTOTAL          $568,000.00
 3.253 RICHARD GILBERT                           229 CHRYSTIE STREET APT 401, NEW YORK, NY 10002                                                 TRADE AP                           1/23/2019          $3,914.20
 3.254 RICHARD GILBERT                           229 CHRYSTIE STREET APT 401, NEW YORK, NY 10002                                                 TRADE AP                           1/23/2019          $3,152.26
                                                                                                                                                                                  SUBTOTAL             $7,066.46
 3.255 ROBERT HALF COMPANY - ACCOUNTEMPS         P.O. BOX 743295, LOS ANGELES, CA 90074-3295                                                     TRADE AP                           11/9/2018          $2,226.25
 3.256 ROBERT HALF COMPANY - ACCOUNTEMPS         P.O. BOX 743295, LOS ANGELES, CA 90074-3295                                                     TRADE AP                          11/23/2018          $4,322.50
 3.257 ROBERT HALF COMPANY - ACCOUNTEMPS         P.O. BOX 743295, LOS ANGELES, CA 90074-3295                                                     TRADE AP                           1/17/2019          $3,396.25
                                                                                                                                                                                  SUBTOTAL             $9,945.00
 3.258 SAMANTHA J SUTTON A.K.A SAM SUTTON        65 ELMWOOD PARK DR. APT 25, STATEN ISLAND, NY 10314                                             TRADE AP                           11/8/2018          $4,000.00
 3.259 SAMANTHA J SUTTON A.K.A SAM SUTTON        65 ELMWOOD PARK DR. APT 25, STATEN ISLAND, NY 10314                                             TRADE AP                           1/14/2019          $4,000.00
                                                                                                                                                                                  SUBTOTAL             $8,000.00
 3.260 SEAMLESS                                  P.O. BOX 12470, NEWARK, NJ 07101-3570                                                           TRADE AP                           12/3/2018          $9,636.00
 3.261 SEAMLESS                                  P.O. BOX 12470, NEWARK, NJ 07101-3570                                                           TRADE AP                          12/14/2018          $5,978.97
 3.262 SEAMLESS                                  P.O. BOX 12470, NEWARK, NJ 07101-3570                                                           TRADE AP                           1/15/2019         $14,471.60
                                                                                                                                                                                  SUBTOTAL            $30,086.57
 3.263 SF HARRISON LLC                           P.O. BOX 7043, SAN FRANCISCO, CA 94120                                                          TRADE AP                          11/16/2018         $78,853.02
 3.264 SF HARRISON LLC                           P.O. BOX 7043, SAN FRANCISCO, CA 94120                                                          TRADE AP                           12/6/2018         $72,912.68
 3.265 SF HARRISON LLC                           P.O. BOX 7043, SAN FRANCISCO, CA 94120                                                          TRADE AP                           1/17/2019         $72,912.68
                                                                                                                                                                                  SUBTOTAL          $224,678.38
 3.266 SHANVATS FOODS PRIVATE LIMITED            ADDRESS UNAVAILABLE                                                                             TRADE AP                          11/16/2018          $2,617.70
 3.267 SHANVATS FOODS PRIVATE LIMITED            ADDRESS UNAVAILABLE                                                                             TRADE AP                          12/13/2018          $2,297.01
 3.268 SHANVATS FOODS PRIVATE LIMITED            ADDRESS UNAVAILABLE                                                                             TRADE AP                            1/8/2019          $2,297.01
                                                                                                                                                                                  SUBTOTAL             $7,211.72
 3.269 SILICON VALLEY BANK                       PO BOX 228, WAKEFIELD, MA 01880-0428                                                            TRADE AP                           11/9/2018         $17,362.19
                                                                                                                                                                                  SUBTOTAL            $17,362.19
 3.270 SOCIALEDGE, INC.                          4043 IRVING PLACE SUITE B, CULVER CITY, CA 90232                                                TRADE AP                          11/16/2018         $10,000.00
                                                                                                                                                                                  SUBTOTAL            $10,000.00
 3.271 SOCIALFLOW INC.                           52 VANDERBILT AVE, 12TH FLOOR, NEW YORK, NY 10017                                               TRADE AP                          11/16/2018          $6,804.69
 3.272 SOCIALFLOW INC.                           52 VANDERBILT AVE, 12TH FLOOR, NEW YORK, NY 10017                                               TRADE AP                          12/21/2018          $6,805.00
 3.273 SOCIALFLOW INC.                           52 VANDERBILT AVE, 12TH FLOOR, NEW YORK, NY 10017                                               TRADE AP                           1/14/2019          $6,804.37
                                                                                                                                                                                  SUBTOTAL            $20,414.06
 3.274   SOFTLAYER TECHNOLOGIES, INC. 221958     14001 NORTH DALLAS PARKWAY, SUITE M100, DALLAS, TX 75240                                        TRADE AP                           11/9/2018         $21,449.72
 3.275   SOFTLAYER TECHNOLOGIES, INC. 221958     14001 NORTH DALLAS PARKWAY, SUITE M100, DALLAS, TX 75240                                        TRADE AP                          11/30/2018         $10,724.86
 3.276   SOFTLAYER TECHNOLOGIES, INC. 221958     14001 NORTH DALLAS PARKWAY, SUITE M100, DALLAS, TX 75240                                        TRADE AP                          12/14/2018          $5,362.43
 3.277   SOFTLAYER TECHNOLOGIES, INC. 221958     14001 NORTH DALLAS PARKWAY, SUITE M100, DALLAS, TX 75240                                        TRADE AP                          12/21/2018          $5,362.43
                                                                                                                                                                                  SUBTOTAL            $42,899.44
 3.278   SPLASH NEWS AND PICTURE AGENCY, LLC     2215-B RENAISSANCE DR., LAS VEGAS, NV 89119                                                     TRADE AP                           11/9/2018          $5,000.00
 3.279   SPLASH NEWS AND PICTURE AGENCY, LLC     2215-B RENAISSANCE DR., LAS VEGAS, NV 89119                                                     TRADE AP                          11/21/2018          $5,000.00
 3.280   SPLASH NEWS AND PICTURE AGENCY, LLC     2215-B RENAISSANCE DR., LAS VEGAS, NV 89119                                                     TRADE AP                          12/21/2018          $3,330.00
 3.281   SPLASH NEWS AND PICTURE AGENCY, LLC     2215-B RENAISSANCE DR., LAS VEGAS, NV 89119                                                     TRADE AP                           1/14/2019          $5,830.00
                                                                                                                                                                                  SUBTOTAL            $19,160.00
 3.282   STATE MEDIA GROUP LLC                   8149 SANTA MONICA BLVD #381, LOS ANGELES, CA 90046                                              TRADE AP                           11/9/2018         $12,234.66
 3.283   STATE MEDIA GROUP LLC                   8149 SANTA MONICA BLVD #381, LOS ANGELES, CA 90046                                              TRADE AP                           12/3/2018         $36,459.88
 3.284   STATE MEDIA GROUP LLC                   8149 SANTA MONICA BLVD #381, LOS ANGELES, CA 90046                                              TRADE AP                          12/14/2018         $36,459.87
 3.285   STATE MEDIA GROUP LLC                   8149 SANTA MONICA BLVD #381, LOS ANGELES, CA 90046                                              TRADE AP                           1/14/2019         $49,706.81
                                                                                                                                                                                  SUBTOTAL          $134,861.22
 3.286   STORYFUL LIMITED                        989 6TH AVENUE FL 16, NEW YORK, NY 10018                                                        TRADE AP                           11/9/2018          $2,258.35
 3.287   STORYFUL LIMITED                        989 6TH AVENUE FL 16, NEW YORK, NY 10018                                                        TRADE AP                          12/14/2018             $56.15
 3.288   STORYFUL LIMITED                        989 6TH AVENUE FL 16, NEW YORK, NY 10018                                                        TRADE AP                          12/14/2018          $2,000.00
 3.289   STORYFUL LIMITED                        989 6TH AVENUE FL 16, NEW YORK, NY 10018                                                        TRADE AP                          12/21/2018          $1,800.00
 3.290   STORYFUL LIMITED                        989 6TH AVENUE FL 16, NEW YORK, NY 10018                                                        TRADE AP                           1/16/2019          $2,000.00
                                                                                                                                                                                  SUBTOTAL             $8,114.50
 3.291   SWF PUBLICATIONS A.K.A LEAH CAMPBELL    7548 FOXRIDGE WAY, UNIT E, ANCHORAGE, AK 99518                                                  TRADE AP                          11/12/2018          $7,750.00
 3.292   SWF PUBLICATIONS A.K.A LEAH CAMPBELL    7548 FOXRIDGE WAY, UNIT E, ANCHORAGE, AK 99518                                                  TRADE AP                           12/9/2018          $5,000.00
 3.293   SWF PUBLICATIONS A.K.A LEAH CAMPBELL    7548 FOXRIDGE WAY, UNIT E, ANCHORAGE, AK 99518                                                  TRADE AP                          12/15/2018           $150.00
 3.294   SWF PUBLICATIONS A.K.A LEAH CAMPBELL    7548 FOXRIDGE WAY, UNIT E, ANCHORAGE, AK 99518                                                  TRADE AP                           1/14/2019          $5,000.00
 3.295   SWF PUBLICATIONS A.K.A LEAH CAMPBELL    7548 FOXRIDGE WAY, UNIT E, ANCHORAGE, AK 99518                                                  TRADE AP                           1/14/2019           $150.00
                                                                                                                                                                                  SUBTOTAL            $18,050.00
 3.296 SWITCH, LTD.                              P.O. BOX 400850, LAS VEGAS, NV 89140                                                            TRADE AP                           11/9/2018         $23,116.73
 3.297 SWITCH, LTD.                              P.O. BOX 400850, LAS VEGAS, NV 89140                                                            TRADE AP                           12/7/2018         $23,116.73
                                                                                                                                                                                  SUBTOTAL            $46,233.46
 3.298 TED VERNON                                ADDRESS UNAVAILABLE                                                                             TRADE AP                           1/23/2019          $2,860.48
 3.299 TED VERNON                                ADDRESS UNAVAILABLE                                                                             TRADE AP                           1/23/2019          $5,030.77
 3.300 TED VERNON                                ADDRESS UNAVAILABLE                                                                             TRADE AP                           1/23/2019          $3,127.74
                                                                                                                                                                                  SUBTOTAL            $11,018.99
 3.301 THOMSON REUTERS                           PO BOX 412230, BOSTON, MA 02241-2230                                                            TRADE AP                          11/16/2018          $8,415.00
 3.302 THOMSON REUTERS                           PO BOX 412230, BOSTON, MA 02241-2230                                                            TRADE AP                           12/3/2018          $8,415.00



RockYou, Inc.
                                                                                                 SOFA 3
                                                               Certain payments or transfers to creditors within 90 days before filing this case

                                                                                                                                                                                                  Total Amount of
                            Creditor's Name                                                          Address                                        Reason for Payment or Tranfer      Date            Value
 3.303 THOMSON REUTERS                             PO BOX 412230, BOSTON, MA 02241-2230                                                            TRADE AP                           1/14/2019          $8,415.00
                                                                                                                                                                                    SUBTOTAL            $25,245.00
 3.304 TRAVERSER NETWORKS - JORGE                  ADDRESS UNAVAILABLE                                                                             TRADE AP                           11/9/2018         $15,000.00
 3.305 TRAVERSER NETWORKS - JORGE                  ADDRESS UNAVAILABLE                                                                             TRADE AP                           12/3/2018         $15,000.00
                                                                                                                                                                                    SUBTOTAL            $30,000.00
 3.306   TURF DIGITAL LLC                          2210 MAIN STREET #303, SANTA MONICA, CA 90405                                                   TRADE AP                          11/19/2018         $51,239.89
 3.307   TURF DIGITAL LLC                          2210 MAIN STREET #303, SANTA MONICA, CA 90405                                                   TRADE AP                           12/3/2018         $45,239.89
 3.308   TURF DIGITAL LLC                          2210 MAIN STREET #303, SANTA MONICA, CA 90405                                                   TRADE AP                          12/14/2018         $24,937.63
 3.309   TURF DIGITAL LLC                          2210 MAIN STREET #303, SANTA MONICA, CA 90405                                                   TRADE AP                          12/28/2018         $20,302.26
 3.310   TURF DIGITAL LLC                          2210 MAIN STREET #303, SANTA MONICA, CA 90405                                                   TRADE AP                           1/14/2019         $10,833.00
                                                                                                                                                                                    SUBTOTAL          $152,552.67
 3.311   UNWIRED LTD                               1331 7TH STREET SUITE A, BERKELEY, CA 94710-1454                                                TRADE AP                           1/14/2019           $975.00
 3.312   UNWIRED LTD                               1331 7TH STREET SUITE A, BERKELEY, CA 94710-1454                                                TRADE AP                           1/14/2019           $975.00
 3.313   UNWIRED LTD                               1331 7TH STREET SUITE A, BERKELEY, CA 94710-1454                                                TRADE AP                           1/14/2019          $1,950.00
 3.314   UNWIRED LTD                               1331 7TH STREET SUITE A, BERKELEY, CA 94710-1454                                                TRADE AP                           1/17/2019          $2,925.00
                                                                                                                                                                                    SUBTOTAL             $6,825.00
 3.315 VERIZON                                     PO BOX 660108, DALLAS, TX 75266-0108                                                            TRADE AP                           12/5/2018          $6,436.60
 3.316 VERIZON                                     PO BOX 660108, DALLAS, TX 75266-0108                                                            TRADE AP                            1/9/2019          $1,089.90
 3.317 VERIZON                                     PO BOX 660108, DALLAS, TX 75266-0108                                                            TRADE AP                           1/23/2019          $5,141.69
                                                                                                                                                                                    SUBTOTAL            $12,668.19
 3.318   VITA ADMINISTRATION COMPANY               900 NORTH SHORELINE BLVD, MT VIEW, CA 94043                                                     TRADE AP                          11/15/2018          $1,349.00
 3.319   VITA ADMINISTRATION COMPANY               900 NORTH SHORELINE BLVD, MT VIEW, CA 94043                                                     TRADE AP                          11/23/2018             $15.00
 3.320   VITA ADMINISTRATION COMPANY               900 NORTH SHORELINE BLVD, MT VIEW, CA 94043                                                     TRADE AP                          11/29/2018             $30.00
 3.321   VITA ADMINISTRATION COMPANY               900 NORTH SHORELINE BLVD, MT VIEW, CA 94043                                                     TRADE AP                          11/30/2018          $8,435.40
                                                                                                                                                                                    SUBTOTAL             $9,829.40
 3.322   WEST VALLEY-PROSTAR STAFFING SERVICES     390 POTRERO AVE., SUNNYVALE, CA 94085                                                           TRADE AP                           11/9/2018          $8,902.54
 3.323   WEST VALLEY-PROSTAR STAFFING SERVICES     390 POTRERO AVE., SUNNYVALE, CA 94085                                                           TRADE AP                          11/30/2018         $11,974.78
 3.324   WEST VALLEY-PROSTAR STAFFING SERVICES     390 POTRERO AVE., SUNNYVALE, CA 94085                                                           TRADE AP                          12/21/2018          $9,251.00
 3.325   WEST VALLEY-PROSTAR STAFFING SERVICES     390 POTRERO AVE., SUNNYVALE, CA 94085                                                           TRADE AP                           1/14/2019         $15,616.48
                                                                                                                                                                                    SUBTOTAL            $45,744.80
 3.326 WEWORK                                      115 W 18TH ST 2ND FLOOR, NEW YORK, NY 10011                                                     TRADE AP                           12/4/2018          $6,777.31
                                                                                                                                                                                    SUBTOTAL             $6,777.31
 3.327 WHALEROCK INDUSTRIES                        705 N. SAN VICENTE, WEST HOLLYWOOD, CA 90069                                                    TRADE AP                           1/17/2019         $45,741.44
                                                                                                                                                                                    SUBTOTAL            $45,741.44
 3.328   WHAT'S YOUR JAM A.K.A   MEREDITH LERNER   2111 ALBEMARLE TERRACE, BROOKLYN, NY 11226                                                      TRADE AP                           11/9/2018          $2,800.00
 3.329   WHAT'S YOUR JAM A.K.A   MEREDITH LERNER   2111 ALBEMARLE TERRACE, BROOKLYN, NY 11226                                                      TRADE AP                           12/7/2018          $3,500.00
 3.330   WHAT'S YOUR JAM A.K.A   MEREDITH LERNER   2111 ALBEMARLE TERRACE, BROOKLYN, NY 11226                                                      TRADE AP                           12/7/2018          $3,500.00
 3.331   WHAT'S YOUR JAM A.K.A   MEREDITH LERNER   2111 ALBEMARLE TERRACE, BROOKLYN, NY 11226                                                      TRADE AP                           12/7/2018          $3,531.01
                                                                                                                                                                                    SUBTOTAL            $13,331.01
 3.332 WOODRUFF SAWYER & CO                        PO BOX 45057, SAN FRANCISCO, CA 94145-9950                                                      TRADE AP                          11/16/2018       $120,892.59
 3.333 WOODRUFF SAWYER & CO                        PO BOX 45057, SAN FRANCISCO, CA 94145-9950                                                      TRADE AP                           12/7/2018       $114,024.00
                                                                                                                                                                                    SUBTOTAL          $234,916.59




RockYou, Inc.
                                                                                                SOFA 4
                                               Payments or other transfers of property made within 1 year before filing this case that benefited any insider



                                                                                                                                                                                               Total Amount or
                 Insider Name                       Insider Address                               Relationship to Debtor                       Reasons for Payment or Transfer      Date             Value
 4.1   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SALARY                                  1/15/2018         $12,375.00
 4.2   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     EXPENSE REIMBURSEMENTS                  1/31/2018          $5,658.81
 4.3   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SALARY                                  1/31/2018         $12,375.00
 4.4   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SALARY                                  2/15/2018         $12,375.00
 4.5   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     EXPENSE REIMBURSEMENTS                  2/28/2018          $7,803.87
 4.6   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SALARY                                  2/28/2018         $12,375.00
 4.7   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SALARY                                  3/15/2018         $12,375.00
 4.8   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     EXPENSE REIMBURSEMENTS                  3/31/2018         $13,701.08
 4.9   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SALARY                                  3/31/2018         $12,375.00
4.10   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SALARY                                  4/15/2018         $12,375.00
4.11   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     EXPENSE REIMBURSEMENTS                  4/30/2018         $14,531.11
4.12   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SALARY                                  4/30/2018         $12,375.00
4.13   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SALARY                                  5/15/2018         $12,375.00
4.14   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     EXPENSE REIMBURSEMENTS                  5/31/2018          $3,916.26
4.15   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SALARY                                  5/31/2018         $12,375.00
4.16   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SALARY                                  6/15/2018         $12,375.00
4.17   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     EXPENSE REIMBURSEMENTS                  6/30/2018          $8,940.50
4.18   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SALARY                                  6/30/2018         $12,375.00
4.19   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SALARY                                  7/15/2018         $12,375.00
4.20   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     EXPENSE REIMBURSEMENTS                  7/31/2018          $3,168.49
4.21   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SALARY                                  7/31/2018         $12,375.00
4.22   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SALARY                                  8/15/2018         $12,375.00
4.23   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     EXPENSE REIMBURSEMENTS                  8/31/2018          $6,700.12
4.24   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SALARY                                  8/31/2018         $12,375.00
4.25   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SALARY                                  9/15/2018         $12,375.00
4.26   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     EXPENSE REIMBURSEMENTS                  9/30/2018          $7,056.93
4.27   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SALARY                                  9/30/2018         $12,375.00
4.28   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SALARY                                 10/15/2018         $12,375.00
4.29   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     EXPENSE REIMBURSEMENTS                 10/28/2018         $16,035.12
4.30   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SALARY                                 10/31/2018         $12,375.00
4.31   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SALARY                                 11/15/2018         $12,375.00
4.32   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     EXPENSE REIMBURSEMENTS                 11/28/2018         $10,540.72
4.33   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SALARY                                 11/30/2018         $12,375.00
4.34   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SALARY                                 12/15/2018         $12,375.00
4.35   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     EXPENSE REIMBURSEMENTS                 12/27/2018         $12,927.88
4.36   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     EXPENSE REIMBURSEMENTS                 12/28/2018         $17,652.24
4.37   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SALARY                                 12/31/2018         $12,375.00
4.38   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     PTO PAYOUT                               1/2/2019         $25,701.92
4.39   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SALARY                                   1/2/2019          $3,426.92
4.40   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     EXPENSE REIMBURSEMENTS                  1/28/2019          $2,009.11
4.41   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SALARY                                  1/31/2019         $12,500.00
4.42   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     EXPENSE REIMBURSEMENTS                   2/5/2019          $6,775.50
4.43   LISA MARINO                   1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER CHIEF EXECUTIVE OFFICER                     SEVERANCE                                2/5/2019         $12,500.00
                                                                                                                                                                                 SUBTOTAL:          $488,546.58
4.44   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               SALARY                                  1/15/2018          $9,166.67
4.45   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               BILL CREDIT                             1/15/2018            $467.48
4.46   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               SALARY                                  1/31/2018          $9,166.67
4.47   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               BILL CREDIT                             1/31/2018            $418.10
4.48   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               SALARY                                  2/15/2018          $9,166.67
4.49   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               SALARY                                  2/15/2018         $33,333.34
4.50   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               BILL CREDIT                             2/15/2018             $37.45
4.51   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               BILL CREDIT                             2/15/2018             $66.80
4.52   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               SALARY                                  2/28/2018          $9,166.67
4.53   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               SALARY                                  3/15/2018          $9,166.67
4.54   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               BONUS                                   3/15/2018         $33,333.33
4.55   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               BILL CREDIT                             3/15/2018             $38.50
4.56   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               SALARY                                  3/31/2018          $9,166.67
4.57   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               SALARY                                  4/15/2018          $9,166.67
4.58   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               SALARY                                  4/30/2018          $9,166.67
4.59   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               SALARY                                  5/15/2018          $9,166.67
4.60   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               SALARY                                  5/31/2018          $9,166.67
4.61   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               EXPENSE REIMBURSEMENTS                   6/6/2018          $4,078.05
4.62   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               SALARY                                  6/15/2018          $9,166.67
4.63   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               SALARY                                  6/30/2018          $9,166.67
4.64   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               BILL CREDIT                             6/30/2018            $507.50
4.65   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               BONUS                                   7/15/2018         $33,333.33
4.66   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               SALARY                                  7/15/2018          $9,166.67
4.67   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               SALARY                                  7/31/2018          $9,166.67
4.68   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               BILL CREDIT                             7/31/2018            $315.00
4.69   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               SALARY                                  8/15/2018          $9,166.67
4.70   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               SALARY                                  8/31/2018          $9,166.67
4.71   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               SALARY                                  9/15/2018          $9,166.67
4.72   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               SALARY                                  9/30/2018          $9,166.67
4.73   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               EXPENSE REIMBURSEMENTS                  9/30/2018            $215.00
4.74   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               SALARY                                 10/15/2018          $9,166.67
4.75   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               SALARY                                 10/31/2018          $9,166.67
4.76   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               EXPENSE REIMBURSEMENTS                 10/31/2018             $74.43
4.77   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               SALARY                                 11/15/2018          $9,166.67
4.78   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               SALARY                                 11/30/2018          $9,166.67
4.79   MARK WOODS                    1111 BROADWAY, FL 3, OAKLAND, CA 94607             FORMER GENERAL COUNSEL AND SECRETARY               SALARY                                 12/15/2018            $846.15
                                                                                                                                                                                 SUBTOTAL:          $308,731.20
                                    56 HARRISON ST., SUITE 203A, NEW ROCHELL, NY
4.80   OCEAN RIDGE CAPITAL ADVISORS 10801                                               INDEPENDENT BOARD MEMBER                           MONTHLY DIRECTOR FEE                   12/21/2018        $10,000.00
                                    56 HARRISON ST., SUITE 203A, NEW ROCHELL, NY
4.81   OCEAN RIDGE CAPITAL ADVISORS 10801                                               INDEPENDENT BOARD MEMBER                           MONTHLY DIRECTOR FEE                     1/4/2019         $5,000.00
                                    56 HARRISON ST., SUITE 203A, NEW ROCHELL, NY
4.83   OCEAN RIDGE CAPITAL ADVISORS 10801                                               INDEPENDENT BOARD MEMBER                           MONTHLY DIRECTOR FEE                    1/31/2019        $15,000.00
                                                                                                                                                                                 SUBTOTAL:          $30,000.00
4.84   SHARP ARROW                   14 PENN PLAZA, SUITE 1800, NEW YORK, NY 10122      CONSULTANT TO BOARD OF DIRECTORS                   CONSULTING                              11/1/2018        $40,982.00
                                                                                                                                                                                 SUBTOTAL:          $40,982.00
                                                                       SOFA 7
                     Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

                            Case Title                      Case Number           Nature of CaseCourt or Agency's Name and Address Status of Case
                                                                                               SAN FRANCISCO COUNTY SUPERIOR
    7.1    ADSMOBI INC.VS.ROCKYOU, INC., A                 CGC-14-542137            UNKNOWN    COURT, 400 MCALLISTER ST., SAN        PENDING
           CORPORATION; DOES 1-100, INCLUSIVE                                                  FRANCISCO, CA 94102
           CBL SERVICES LLC, A DELAWARE LIMITED                                                SAN FRANCISCO COUNTY SUPERIOR
                                                                                   COLLECTION
    7.2    LIABILITY COMPANY VS. ROCKYOU, INC., AND        CGC-18-571328                       COURT, 400 MCALLISTER ST., SAN      CONCLUDED
                                                                                    LITIGATION
           DOES 1-10 INCLUSIVE                                                                 FRANCISCO, CA 94102
                                                                                               U.S. DISTRICT COURT NORTHERN
                                                                                   COLLECTION
    7.3    CIGNAL.IO, LTD VS. ROCKYOU, INC., A          3:19-cv- 0 0 0 9 5- S K                DISTRICT, 450 GOLDEN GATE AVENUE,     PENDING
                                                                                    LITIGATION
           DELAWARE CORPORATION, AND DOES 1-35                                                 SAN FRANCISCO, CA 94102
                                                                                               JUDICIAL ARBITRATION AND
                                                                                  EMPLOYEMENT MEDIATION SERVICES, INC., TWO
    7.4                                                      1100090162                                                              PENDING
           DANIEL ELIEZER CORRAL PULIDO V. ROCKYOU,                                 LITIGATION EMBARCADERO CENTER, SUITE 1500,
           INC., ET AL.                                                                        SAN FRANCISCO, CA 94111
                                                                                               UNITED STATES BANKRUPTCY COURT
                                                                                               CENTRAL DISTRICT, 21041 BURBANK
    7.5                                                  1:13-bk-15929-MB           UNKNOWN                                          PENDING
           DAVID K. GOTTLIEB, CHAPTER 7 TRUSTEE VS.                                            BOULEVARD, WOODLAND HILLS, CA
           ROCKYOU, INC                                                                        91367
           JOHN SLATTERY AND MARGARET SLATTERY V.
           FARRKH MUSHTAQ, ROCKYOU INC., SIXT RENT                                 PERSONAL   SAN FRANCISCO COUNTY SUPERIOR
    7.6                                                    CGC-18-567298                                                              PENDING
           A CAR LLC AND DOES ONE THROUGH ONE                                       LIABILITY COURT, 400 MCALLISTER ST., SAN
           HUNDRED, INCLUSIVE                                                                 FRANCISCO, CA 94102
                                                                                              SAN FRANCISCO COUNTY SUPERIOR
    7.7    KIXEYE, INC. VS. ROCKYOU, INC., AND DOES 1      CGC-15-548765            UNKNOWN   COURT, 400 MCALLISTER ST., SAN          PENDING
           TO 50                                                                              FRANCISCO, CA 94102
                                                                                              SAN FRANCISCO COUNTY SUPERIOR
                                                                                  EMPLOYEMENT
    7.8    LAW OFFICES OF JENNIE LEE VS. ROCK YOU,         CGC-19-572797                      COURT, 400 MCALLISTER ST., SAN          PENDING
                                                                                   LITIGATION
           INC.; AND DOES l THROUGH 10, INCLUSIVE,                                            FRANCISCO, CA 94102




RockYou, Inc.
